Exhibit 10.1
FIVE YEAR CREDIT AGREEMENT
Dated as of May 20, 2011
GOODRICH CORPORATION, a New York corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letters of credit (the “Initial Issuing Banks”) listed on the
signature pages hereof and CITIBANK, N.A. (“Citibank”), as agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Five Year Credit Agreement
(as the same may from time to time be amended, restated or otherwise modified,
the “Agreement”), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Revolving Credit Advance or a Competitive Bid Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, Account No. 36852248, Attention:
Bank Loan Syndications, (b) in the case of Advances denominated in any Foreign
Currency, the account of the Sub-Agent designated in writing from time to time
by the Agent to the Company and the Lenders for such purpose and (c) in any such
case, such other account of the Agent as is designated in writing from time to
time by the Agent to the Company and the Lenders for such purpose.
“Agreement” has the meaning specified in the first sentence of this Section
1.01.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance and, in
the case of a Competitive Bid Advance, the office of such Lender notified by
such Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance.

 

 



--------------------------------------------------------------------------------



 



“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

                      Applicable Margin for         Public Debt Rating  
Eurocurrency Rate     Applicable Margin for   S&P/Moody’s/Fitch   Advances    
Base Rate Advances  
Level 1
A / A2 / A
    0.875 %     0.000 %
Level 2
A- / A3 / A-
    0.975 %     0.000 %
Level 3
BBB+ / Baa1 / BBB+
    1.050 %     0.050 %
Level 4
BBB / Baa2 / BBB
    1.125 %     0.125 %
Level 5
Lower than Level 4
    1.450 %     0.450 %

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

          Public Debt Rating   Applicable   S&P/Moody’s/Fitch   Percentage  
Level 1
A / A2 / A
    0.125 %
Level 2
A- / A3 / A-
    0.150 %
Level 3
BBB+ / Baa1 / BBB+
    0.200 %
Level 4
BBB / Baa2 / BBB
    0.250 %
Level 5
Lower than Level 4
    0.300 %

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.06), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;
(b) 1/2 of one percent per annum above the Federal Funds Rate; and
Five Year Credit Agreement

 

2



--------------------------------------------------------------------------------



 



(c) to the extent determinable, the British Bankers Association Interest
Settlement Rate applicable to Dollars for a period of one month (“One Month
LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR for any day
shall be based on the rate appearing on Reuters LIBOR01 Page (or other
commercially available source providing such quotations as designated by the
Agent from time to time) at approximately 11:00 a.m. London time on such day).
“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.08(a)(i).
“Borrowers” means, collectively, the Company and each Designated Subsidiary that
shall become a party to this Agreement pursuant to Section 9.12.
“Borrowing” means a Revolving Credit Borrowing or a Competitive Bid Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in Euro, on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open) and, if the applicable
Business Day relates to any Local Rate Advances on which banks are open for
business in the country of issue of the currency of such Local Rate Advance.
“Capitalized Lease” means any lease the obligation for Rentals with respect to
which is required to be capitalized on a consolidated balance sheet of the
lessee and its subsidiaries in accordance with GAAP.
“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capitalized Leases under which such Person is a lessee would be reflected as
a liability on a consolidated balance sheet of such Person.
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in US dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent, each Issuing Bank and the Company (and “Cash Collateralization” has a
corresponding meaning).
“Change of Control” shall occur if (i) any Person or two or more Persons (other
than a Permitted Holder) acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of the Company (or other securities convertible into such Voting
Stock) representing 35% or more of the combined voting power of all Voting Stock
of the Company; or (ii) during any period of up to 24 consecutive months,
commencing before or after the Effective Date, individuals who at the beginning
of such 24-month period were directors of the Company shall cease for any reason
(other than due to death or disability) to constitute a majority of the board of
directors of the Company (except to the extent that individuals who at the
beginning of such 24-month period were replaced by individuals (x) elected by
66-2/3% of the remaining members of the board of directors of the Company or
(y) nominated for election by a majority of the remaining members of the board
of directors of the Company and thereafter elected as directors by the
shareholders of the Company); provided, however, that in no event shall a
transaction that is permitted pursuant to Section 5.01(h)(i) constitute a Change
of Control under this Agreement.
Five Year Credit Agreement

 

3



--------------------------------------------------------------------------------



 



“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Increase” has the meaning specified in Section 2.19(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland and Euros.
“Communications” has the meaning specified in Section 9.02(d)(ii).
“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance, a LIBO Rate
Advance or a Local Rate Advance.
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
“Confidential Information” means confidential or proprietary information
delivered or made available by or on behalf of the Company or any Subsidiary to
the Agent or any Lender, but does not include information (i) which was publicly
available or otherwise known to the Agent or such Lender, at the time of
disclosure (other than through disclosure by the Company or any Subsidiary on
behalf of the Company or any Subsidiary), (ii) which subsequently becomes
publicly known through no act or omission by the Agent or any Lender, or
(iii) which otherwise becomes known to the Agent or such Lender, other than
through disclosure by the Company or any Subsidiary or on behalf of the Company
or any Subsidiary or disclosure in violation of an obligation of confidence of
which the Agent or such Lender knows or should have known.
“Consenting Lender” has the meaning specified in Section 2.20(b).
“consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Subsidiary” means any entity which is treated as a consolidated
subsidiary of the Company for purposes of its public financial statements as
prepared in accordance with GAAP.
Five Year Credit Agreement

 

4



--------------------------------------------------------------------------------



 



“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
“Debt” of any Person shall mean, as of the date of any determination thereof
(and, in each case, without duplication):
(i) Indebtedness for borrowed money;
(ii) Indebtedness which is evidenced by acceptances, notes or other instruments;
(iii) Capitalized Rentals;
(iv) reimbursement obligations under letters of credit issued to secure
obligations of any Person of the type described in clauses (i), (ii) or
(iii) above;
(v) any obligation (including, without limitation, obligations in connection
with sale-leaseback transactions) secured by a lien on assets, whether or not
the obligor has assumed such obligation or whether or not such obligation is
non-recourse to the credit of such obligor; and
(vi) Guaranties of any of the foregoing;
and provided, however, that Debt shall not include (i) any obligation of the
Company or any Subsidiary if neither the Company nor any Consolidated Subsidiary
is required to account for such obligation as debt on the consolidated balance
sheet of the Company prepared in accordance with GAAP or (ii) any impact from
derivative valuations accounted for in accordance with GAAP.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means at any time, subject to Section 2.21(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding has
not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Company or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding
Five Year Credit Agreement

 

5



--------------------------------------------------------------------------------



 



cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (iii) any Lender that has defaulted on its funding obligations under
other loan agreements or credit agreements generally under which it has
commitments to extend credit or that has notified, or whose Parent Company has
notified, the Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Company, failed to
confirm in writing to the Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Company’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company; provided that a Lender Insolvency event
shall not be deemed to occur with respect to a Lender or its Parent Company
solely as a result of the acquisition or maintenance of an ownership interest in
such Lender or Parent Company by a governmental authority or instrumentality
thereof where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.21(c)) upon notification of such determination by the Agent to the
Company, the Issuing Banks and the Lenders.
“Designated Bidder” means (a) a Lender, (b) an Affiliate of a Lender or (c) a
special purpose corporation that is engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business and that
issues (or the parent of which issues) commercial paper rated at least “Prime-1”
(or the then equivalent grade) by Moody’s or “A-1” (or the then equivalent
grade) by S&P that, in the case of either clause (b) or (c), (i) is organized
under the laws of the United States or any State thereof, (ii) shall have become
a party hereto pursuant to Section 9.06(d) and (iii) is not otherwise a Lender.
“Designated Subsidiary” means any wholly-owned Subsidiary of the Company
designated for borrowing privileges under this Agreement pursuant to
Section 9.12.
“Designation Agreement” means a designation agreement entered into by a Lender
(other than a Designated Bidder) and a Designated Bidder, and accepted by the
Agent, in substantially the form of Exhibit D hereto.
“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit E hereto signed by such Designated Subsidiary and the
Company.
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
Five Year Credit Agreement

 

6



--------------------------------------------------------------------------------



 



“EBITDA” means, for any period, net income (or net loss) plus the sum of
(a) interest expense and distributions on trust preferred securities, (b) income
tax expense, (c) depreciation expense, (d) amortization expense, (e) all
non-recurring charges to the extent such charges exceed $50,000,000 (before
taxes) in such period and (f) all non-cash charges resulting from changes in
estimates on long-term contracts which cumulatively exceed a net $50,000,000 for
any individual contract during such period and minus (i) non-recurring cash
charges related to (e) above when paid (rather than as accrued) and (ii)
non-cash gains resulting from changes in estimates on long-term contracts which
cumulatively exceed a net $50,000,000 for any individual contract during such
period, in each case determined in accordance with GAAP for such period,
provided, that for purposes of calculating compliance with Section 5.01(f), the
EBITDA attributable to any Material Acquisition by the Company or any of its
Subsidiaries during any period of four full fiscal quarters shall be included on
a pro forma basis for such period of four full fiscal quarters (assuming the
consummation of each such acquisition occurred on the first day of such period
of four full fiscal quarters and including, at the option of the Company in
connection with a Material Acquisition, pro forma adjustments for acquisition
synergies and similar items that are (i) directly attributable to such
acquisition, (ii) factually supportable and (iii) expected to have a continuing
impact, such adjustments to be determined on a basis consistent with Article 11
of Regulation S-X promulgated by the Securities and Exchange Commission, which
would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be described in the officer’s compliance certificate delivered pursuant to
Section 5.01(k)(iv) for the relevant period).
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.06(b)(iii)).
“Equivalent” in Dollars of any Foreign Currency on any date means the equivalent
in Dollars of such Foreign Currency determined by using the quoted spot rate at
which the Sub-Agent’s principal office in London offers to exchange Dollars for
such Foreign Currency in London prior to 4:00 P.M. (London time) (unless
otherwise indicated by the terms of this Agreement) on such date as is required
pursuant to the terms of this Agreement, and the “Equivalent” in any Foreign
Currency of Dollars means the equivalent in such Foreign Currency of Dollars
determined by using the quoted spot rate at which the Sub-Agent’s principal
office in London offers to exchange such Foreign Currency for Dollars in London
prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms of
this Agreement) on such date as is required pursuant to the terms of this
Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.
“ERISA Affiliate” means any corporation, trade or business that is, along with
the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses as described in Sections 414(b) and 414(c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
Five Year Credit Agreement

 

7



--------------------------------------------------------------------------------



 



“EURIBO Rate” means the rate appearing on Page 248 of the Reuters Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Euro with a maturity comparable to such Interest Period or, if
for any reason such rate is not available, and the Agent is unable to determine
such rate in accordance with Section 2.09(f)(i), the average (rounded upward to
the nearest whole multiple of 1/100 of 1% per annum, if such average is not such
a multiple) of the respective rates per annum at which deposits in Euros are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal (x) in the case of Revolving Credit Borrowings, to
such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period (subject, however, to the provisions of
Section 2.09) or (y) in the case of Competitive Bid Borrowings, to the amount
that would be the Reference Banks’ respective ratable shares of such Borrowing
if such Borrowing were to be a Revolving Credit Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period
(subject, however, to the provisions of Section 2.09).
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to (a) in the case of any Revolving Credit Advance denominated
in Dollars or any Committed Currency other than Euro, the rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum)
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars or the applicable Committed
Currency at approximately 11:00 A.M. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period or, if for any reason such rate is not available, and the Agent is unable
to determine such rate in accordance with Section 2.09(f)(i), the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Currency is offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or, (b) in the case of any Revolving Credit Advance
denominated in Euros, the EURIBO Rate. If the Reuters LIBOR01 Page (or any
successor page) is unavailable, and the Agent is unable to determine such rate
in accordance with Section 2.09(f)(i), the Eurocurrency Rate for any Interest
Period for each Eurocurrency Rate Advance comprising part of the same Revolving
Credit Borrowing shall be determined by the Agent in accordance with the
provisions of Section 2.09(f)(ii).
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).
Five Year Credit Agreement

 

8



--------------------------------------------------------------------------------



 



“Eurocurrency Rate Reserve Percentage” for any Interest Period for any
Eurocurrency Rate Advance or LIBO Rate Advance made by any Lender means the
reserve percentage, if any, applicable to such Lender two Business Days before
the first day of such Interest Period under regulations issued from time to time
by the Board of Governors of the Federal Reserve System (or any successor) with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Advances
or LIBO Rate Advances is determined) having a term equal to such Interest
Period.
“Events of Default” has the meaning specified in Section 6.01.
“Existing Letters of Credit” has the meaning specified in Section 2.01(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“Facility” means the Revolving Credit Facility or the Letter of Credit Facility.
“FATCA” means Sections 1471 though 1474 of the Code, and any regulations
promulgated thereunder and official interpretations thereof.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
“Fitch” means Fitch, Inc. and any successor thereto.
“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Foreign Currency.
“Foreign Currency” means any Committed Currency and any other lawful currency
(other than Dollars) that is freely transferable or convertible into Dollars.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
“GAAP” has the meaning specified in Section 1.03.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
Five Year Credit Agreement

 

9



--------------------------------------------------------------------------------



 



“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing any Indebtedness, dividend or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, all obligations incurred
through an agreement, contingent or otherwise, by such Person: (i) to purchase
such Indebtedness or obligation or any property or assets constituting security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of
such Indebtedness or obligation or (y) to maintain working capital or other
balance sheet condition or otherwise to advance or make available funds for the
purchase or payment of such Indebtedness or obligation, (iii) to lease property
or to purchase securities or other property or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of the primary obligor to make payment of the Indebtedness or obligation, or
(iv) otherwise to assure the owner of the Indebtedness or obligation of the
primary obligor against loss in respect thereof. For the purposes of all
computation made under this Agreement, a Guaranty in respect of any Indebtedness
for borrowed money shall be deemed to be Indebtedness equal to the principal
amount of such Indebtedness for borrowed money which has been guaranteed, and a
Guaranty in respect of any other obligation or liability or any dividend shall
be deemed to be Indebtedness equal to the maximum aggregate amount of such
obligation, liability or dividend. Notwithstanding the foregoing, “Guaranties”
shall not include (i) any guaranty by the Company or any subsidiary of
obligations of the Company or any subsidiary which obligations are not of the
type described in any of the clauses (i) through (v) in the definition of “Debt”
contained in this Article I; (ii) any obligation of the Company or any
subsidiary if neither the Company nor any subsidiary would be required to
account for such obligation as debt on a consolidated balance sheet prepared in
accordance with GAAP; or (iii) so-called “take-or-pay” contracts whereunder the
Company or any subsidiary agrees to purchase goods or services reasonably
expected to be delivered, except where any such take-or-pay contract is being
pledged or conveyed substantially simultaneously with the execution and delivery
thereof by the Company or any Subsidiary to secure Debt of any other Person.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indebtedness” of any Person means and includes all obligations of such Person,
which in accordance with GAAP shall be classified upon a balance sheet of such
Person as liabilities of such Person, and in any event shall include all Debt.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, nine months, as the Borrower requesting such Borrowing
may, upon notice received by the Agent not later than 11:00 A.M. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
(a) the Borrowers may not select any Interest Period that ends after the
Termination Date;
(b) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Revolving Credit Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;
Five Year Credit Agreement

 

10



--------------------------------------------------------------------------------



 



(c) in the case of any such Revolving Credit Borrowing, the Borrowers shall not
be entitled to select an Interest Period having duration of nine months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Lender notifies the Agent that such Lender
will be providing funding for such Revolving Credit Borrowing with such Interest
Period (the failure of any Lender to so respond by such time being deemed for
all purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Revolving Credit Borrowing shall be one, two, three or
six months, as specified by the Borrower requesting such Revolving Credit
Borrowing in the applicable Notice of Revolving Credit Borrowing as the desired
alternative to an Interest Period of nine months;
(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Issuing Bank” means each Initial Issuing Bank or any Eligible Assignee to which
a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.06 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Revolving Credit Advances made by an Issuing
Bank in accordance with Section 2.04 that have not been funded by the Lenders
and, in the case of any Letters of Credit denominated in a Committed Currency,
shall be the Equivalent in Dollars of such amount, determined as of the third
Business Day prior to such date.
“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).
Five Year Credit Agreement

 

11



--------------------------------------------------------------------------------



 



“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Initial Lenders, the Issuing Banks, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Person that shall become a party hereto pursuant to Section 9.06(b) and, except
when used in reference to a Revolving Credit Advance, a Revolving Credit
Borrowing, a Revolving Credit Note, a Commitment or a related term, each
Designated Bidder.
“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).
“Letter of Credit Commitment” means, with respect to each Initial Issuing Bank,
the amount set forth opposite such Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.06(c) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.07.
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Banks’ Letter of Credit Commitments at such time
and (b) $300,000,000 (or the Dollar Equivalent thereof of any Committed
Currency), as such amount may be reduced at or prior to such time pursuant to
Section 2.07.
“Letters of Credit” has the meaning specified in Section 2.01(b).
“Leverage Ratio” means the ratio of (a) Debt of the Company and its Consolidated
Subsidiaries as of any date to (b) EBITDA of the Company and its Consolidated
Subsidiaries for the four fiscal quarters ended on or immediately prior to such
date.
“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
(a) in the case of any Competitive Bid Borrowing denominated in Dollars or any
Foreign Currency other than Euros, the rate per annum (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum) appearing on Reuters LIBOR01
Page (or any successor page) as the London interbank offered rate for deposits
in Dollars or the applicable Committed Currency at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, and the Agent is unable to determine such rate in accordance with
Section 2.09(f)(i), the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in Dollars or the applicable Foreign Currency is offered
by the principal office of each of the Reference Banks in London, England to
prime banks in the London interbank market at 11:00 A.M. (London time) two
Business Days before the first day of such Interest Period in an amount
substantially equal to the amount that would be the Reference Banks’ respective
ratable shares of such Borrowing if such Borrowing were to be a Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period or (b) in the case of any Competitive Bid Borrowing
denominated in Euros, the EURIBO Rate. If the Reuters LIBOR01 Page (or any
successor page) is unavailable, and the Agent is unable to determine such rate
in accordance with Section 2.09(f)(i), the LIBO Rate for any Interest Period for
each LIBO Rate Advance comprising part of the same Competitive Bid Borrowing
shall be determined by the Agent in accordance with the provisions of
Section 2.09(f)(ii).
Five Year Credit Agreement

 

12



--------------------------------------------------------------------------------



 



“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Foreign Currency and bearing interest based on the LIBO Rate.
“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on common law, statute or contract, and including but not limited to the
security interest lien arising from a mortgage, encumbrance, pledge, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
“Local Rate Advance” means a Competitive Bid Advance denominated in any Foreign
Currency sourced from the jurisdiction of issuance of such Foreign Currency and
bearing interest at a fixed rate.
“Material Acquisition” means the acquisition by the Company or any of its
Subsidiaries of any Person or business unit for aggregate consideration in
excess of $200,000,000.
“Material Adverse Change” means any material adverse change in the business,
financial condition, results of operations or properties of the Company and its
Restricted Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Company and its
Restricted Subsidiaries taken as a whole, (b) the rights and remedies of the
Agent or any Lender under this Agreement or any Note or (c) the ability of the
Company or the other Borrowers to perform their obligations under this Agreement
or any Note.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” has the same meaning as in ERISA.
“Net Tangible Assets” means as of the date of any determination thereof, the
total amount of all Tangible Assets of the Company and its Consolidated
Subsidiaries minus consolidated current liabilities of the Company and its
Consolidated Subsidiaries determined in accordance with GAAP.
“Non-Consenting Lender” has the meaning specified in Section 2.20(b).
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a Revolving Credit Note or a Competitive Bid Note.
“Notice of Competitive Bid Borrowing” has the meaning specified in Section
2.03(a).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
Five Year Credit Agreement

 

13



--------------------------------------------------------------------------------



 



“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning assigned to such term in clause (e) of Section
9.06.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
“Payment Office” means, for any Foreign Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Lenders.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Holder” shall mean the Company or any stock option or employee
benefit plan of the Company or any of its Subsidiaries.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means at any time an employee pension benefit plan of the Company or any
Subsidiary which is covered by Title IV of ERISA.
“Principal Property” means any building, structure or other facility, together
with the land upon which it is erected and fixtures comprising a part thereof,
used primarily for manufacturing and located in the United States of America, in
each case the net book value of which as of the date of any determination
thereof exceed 3% of Net Tangible Assets. Principal Property does not include
(1) any building, structure or facility that, in the opinion of the Company’s
Board of Directors, is not of material importance to the total business of the
Company or (2) any portion of a particular building, structure or facility that,
in the opinion of the Company’s Board of Directors, is not of material
importance to the use or operation of that building, structure or facility.
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.07 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.07 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
Five Year Credit Agreement

 

14



--------------------------------------------------------------------------------



 



“Public Debt Rating” means, as of any date, the rating that has been most
recently announced (or, as provided in clause (b) below, an implied rating) by
any of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long-term senior unsecured debt issued by the Company or, if any such
rating agency has issued more than one such rating, the lowest of such ratings
issued by such rating agency. For purposes of the foregoing, (a) if only one of
S&P, Moody’s and Fitch shall have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Percentage shall be determined by reference to the
available rating; (b) if none of S&P, Moody’s or Fitch shall have in effect a
Public Debt Rating, the Company shall within 45 days obtain an implied rating
from S&P, Moody’s or Fitch of the Company’s obligations under this Agreement
and, if such implied rating is not obtained within such period, the Applicable
Margin and the Applicable Percentage will be set in accordance with Level 5
under the definition of “Applicable Margin” or “Applicable Percentage”, as the
case may be; (c) if the ratings established by S&P, Moody’s and Fitch shall fall
within two different levels, the Applicable Margin and the Applicable Percentage
shall be based upon the rating established by two of the three rating agencies,
(d) if the ratings established by S&P, Moody’s and Fitch shall fall within three
different levels, the Applicable Margin and the Applicable Percentage shall be
based upon the middle rating; (e) if any rating established by S&P, Moody’s or
Fitch shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (f) if S&P, Moody’s or Fitch shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P, Moody’s
or Fitch, as the case may be, shall refer to the then equivalent rating by S&P,
Moody’s or Fitch, as the case may be.
“Receivables Facility” means any accounts receivable facility established by the
Company, so long as such receivables facility is on market terms and in an
amount not to exceed $250,000,000, whereby the Company and/or certain of its
Subsidiaries shall have sold or transferred, or hereafter sell or transfer, the
accounts receivables of the Company and its Subsidiaries, directly or
indirectly, to the Receivables Subsidiary which in turn transfers to a buyer,
purchaser or lender undivided fractional interests in such accounts receivable.
“Receivables Subsidiary” means Goodrich Finance LLC, a Delaware limited
liability company, or any successor, replacement or similar entity that shall
have been established as a “bankruptcy remote” Subsidiary for the sole purpose
of acquiring accounts receivable under the Receivables Facility and that shall
not engage in any activities other than in connection with the Receivables
Facility.
“Reference Banks” means Citibank, JPMorgan Chase Bank, N.A. and Bank of America,
N.A.
“Register” has the meaning specified in Section 9.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage Leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.
Five Year Credit Agreement

 

15



--------------------------------------------------------------------------------



 



“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount (based on the Equivalent
in Dollars at such time) of the Revolving Credit Advances owing to Lenders, or,
if no such principal amount is then outstanding, Lenders having at least a
majority in interest of the Revolving Credit Commitments; provided that if any
Lender shall be a Defaulting Lender at such time, there shall be excluded from
the determination of Required Lenders at such time the Revolving Credit
Commitments of such Lender at such time.
“Responsible Officer” of any Person means the chief financial officer, treasurer
or any assistant treasurer of such Person.
“Restricted Subsidiary” means any Subsidiary (i) which conducts substantially
all of its business and has substantially all of its assets within the United
States of America and which owns a Principal Property, or (ii) any Designated
Subsidiary; provided, however, that Restricted Subsidiary shall not include any
Subsidiary the primary business of which consists of financing operations in
connection with leasing and conditional sales transactions on behalf of the
Company and its Subsidiaries, purchasing accounts receivable or making loans
secured by accounts receivable or inventory, or which is otherwise primarily
engaged in the business of a finance company.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurocurrency Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).
“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000 or, if less, in the case of any
Revolving Credit Advance, the aggregate amount of the unused Commitments.
“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
“Revolving Credit Commitment” means, with respect to any Lender at any time (a)
the Dollar amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment”, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the Dollar amount set
forth in such Assumption Agreement or (c) if such Lender has entered into one or
more Assignment and Assumptions, the Dollar amount set forth for such Lender in
the Register maintained by the Agent pursuant to Section 9.06(c) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.07 or increased pursuant to Section
2.19.
“Revolving Credit Facility” means, at any time, an amount equal to the aggregate
amount of the Revolving Credit Commitments at such time, as such amount may be
reduced at or prior to such time pursuant to Section 2.07.
Five Year Credit Agreement

 

16



--------------------------------------------------------------------------------



 



“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender to such Borrower.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC Reports” means the periodic and current reports filed by the Company with
the Securities and Exchange Commission from time to time pursuant to the
Securities Exchange Act of 1934, as amended.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” of the Company within the meaning of Rule 1-02 under Regulation S-X
promulgated by the Securities and Exchange Commission.
“Sub-Agent” means Citibank International plc.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries; provided,
however, that, notwithstanding the foregoing, with respect to the Company, for
purposes of this Agreement the Receivables Subsidiary shall not be deemed to be
a Subsidiary of the Company or any of its Subsidiaries.
“Tangible Assets” means as of the date of any determination thereof the total
amount of all assets of the Company and its Consolidated Subsidiaries (less
depreciation, depletion and other properly deductible valuation reserves) after
deducting goodwill as reflected in the Company’s most recent annual report to
shareholders.
“Termination Date” means the earlier of (a) May 20, 2016, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date hereunder with respect to any Advance made by or
Letter of Credit participation owned by any Lender that is a Non-Consenting
Lender to any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time, plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all the Letters
of Credit outstanding at such time, (B) the aggregate principal amount of all
Revolving Credit Advances made by each Issuing Bank pursuant to Section 2.04(c)
that have not been ratably funded by such Lender and outstanding at such time
and (C) the aggregate principal amount of Competitive Bid Advances then
outstanding, in each case after giving effect to any adjustments made in
accordance with Section 2.21(a).
Five Year Credit Agreement

 

17



--------------------------------------------------------------------------------



 



“Usage” means, at any time the sum of the aggregate principal amount of the
Advances then outstanding (based in respect of any Advance denominated in a
Foreign Currency on the Equivalent in Dollars at the time such Usage is
calculated) plus the Available Amount of the outstanding Letters of Credit.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
SECTION 1.03. Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with generally accepted accounting principles, as in effect from time
to time or, should the Company so elect for purposes of its publicly available
financial statements as permitted or required by the Securities and Exchange
Commission, international financial reporting standards, as in effect from time
to time (“GAAP”); provided that, if the Company notifies the Agent that the
Company requests an amendment to any provision of Section 5.01 hereof to
eliminate the effect of any change occurring after the Effective Date in
generally accepted accounting principles or in the application thereof or the
adoption after the Effective Date of international financial reporting standards
to such provision (or if the Agent notifies the Company that the Required
Lenders request an amendment to any such provision hereof for such purposes),
regardless of whether any such notice is given before or after such change in
generally accepted accounting principles, international financial reporting
standards or in the application thereof, then such provision shall be
interpreted on the basis of generally accepted accounting principles or
international financial reporting standards as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with the requirements of this
Agreement.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01. The Revolving Credit Advances and Letters of Credit. (a) Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to any Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date in an aggregate amount (based in respect of any Revolving
Credit Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed at any time
outstanding such Lender’s Unused Commitment at such time. Each Revolving Credit
Borrowing shall be in an amount not less than the Revolving Credit Borrowing
Minimum or the Revolving Credit Borrowing Multiple in excess thereof and shall
consist of Revolving Credit Advances of the same Type and in the same currency
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, the Borrowers may borrow under this Section 2.01(a), prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(a).
Five Year Credit Agreement

 

18



--------------------------------------------------------------------------------



 



(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth and in reliance upon the Lenders’ obligation to
participate pursuant to Section 2.04(b), to issue letters of credit (each, a
“Letter of Credit”) denominated in Dollars or any Committed Currency for the
account of any Borrower from time to time on any Business Day during the period
from the Effective Date until ten Business Days before the Termination Date in
an aggregate Available Amount (based in respect of any Letter of Credit to be
denominated in a Committed Currency by reference to the Equivalent thereof in
Dollars determined on the date of delivery of the applicable Notice of Issuance)
(i) for all Letters of Credit issued by each Issuing Bank not to exceed at any
time the lesser of (x) the Letter of Credit Facility at such time and (y) such
Issuing Bank’s Letter of Credit Commitment at such time and (ii) for each such
Letter of Credit not to exceed an amount equal to the Unused Commitments of the
Lenders at such time. Subject to Section 2.04(f), no Letter of Credit shall have
an expiration date (including all rights of the Borrowers or the beneficiary to
require renewal) later than 10 Business Days before the Termination Date. Within
the limits referred to above, the Borrowers may request the issuance of Letters
of Credit under this Section 2.01(b), repay any Revolving Credit Advances
resulting from drawings thereunder pursuant to Section 2.04(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b). No Issuing
Bank shall be under any obligation to issue any Letter of Credit if any order,
judgment or decree of any governmental authority or arbitrator shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing such Letter
of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve, liquidity or
capital requirement (for which such Issuing Bank is not or does not have the
right to be otherwise compensated hereunder) not in effect on the date of this
Agreement, or shall impose upon such Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on such date and which such Issuing Bank in
good faith deems material to it. Each letter of credit listed on
Schedule 2.01(b) (the “Existing Letters of Credit”) shall be deemed to
constitute a Letter of Credit issued hereunder and, on and after the Effective
Date, shall be subject to all of the terms and conditions hereof, including, but
not limited to, the fees payable pursuant to Section 2.05(b). Each Lender that
is an issuer of an Existing Letter of Credit shall, for purposes of
Section 2.04, be deemed to be an Issuing Bank for each such Existing Letter of
Credit, provided that any renewal or replacement of any Existing Letter of
Credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement.
SECTION 2.02. Making the Revolving Credit Advances. (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (y) 4:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 12:00 noon (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances, by any Borrower
to the Agent (and, in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances to be made in a Committed Currency, simultaneously to
the Sub-Agent), which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving
Five Year Credit Agreement

 

19



--------------------------------------------------------------------------------



 



Credit Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, and
(iv) in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period and currency for each such Revolving Credit
Advance. Each Lender shall, before 1:00 P.M. (New York City time) on the date of
such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Advances denominated in Dollars, and before 11:00 A.M. (London
time) on the date of such Revolving Credit Borrowing, in the case of a Revolving
Credit Borrowing consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, make available for the account of its Applicable Lending
Office to the Agent at the applicable Agent’s Account, in same day funds, such
Lender’s ratable portion of such Revolving Credit Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
requesting such Revolving Credit Borrowing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurocurrency Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than the Revolving Credit Borrowing Minimum or if the obligation of the Lenders
to make Eurocurrency Rate Advances shall then be suspended pursuant to
Section 2.09 or 2.13 and (ii) the Eurocurrency Rate Advances may not be
outstanding as part of more than ten separate Revolving Credit Borrowings.
(c) Each Notice of Revolving Credit Borrowing of any Borrower shall be
irrevocable and binding on such Borrower. In the case of any Revolving Credit
Borrowing that the related Notice of Revolving Credit Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the Borrower requesting such
Revolving Credit Borrowing shall indemnify each Lender against any reasonable
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing the applicable conditions set
forth in Article III, including, without limitation, any reasonable loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Credit Advance to be made by such Lender as part of
such Revolving Credit Borrowing when such Revolving Credit Advance, as a result
of such failure, is not made on such date.
(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s ratable portion of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection
(a) of this Section 2.02 and the Agent may, in reliance upon such assumption,
make available to the Borrower proposing such Revolving Credit Borrowing on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and such
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Agent, at (i) in the case of such Borrower, the higher of (A) the
interest rate applicable at the time to Revolving Credit Advances comprising
such Revolving Credit Borrowing and (B) the cost of funds incurred by the Agent
in respect of such amount and (ii) in the case of such Lender, (A) the Federal
Funds Rate in the case of Advances denominated in Dollars or (B) the cost of
funds incurred by the Agent in respect of such amount in the case of Advances
denominated in Committed Currencies. If such Lender shall repay to the Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.
(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.
Five Year Credit Agreement

 

20



--------------------------------------------------------------------------------



 



SECTION 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 30 days prior to the Termination Date in the manner set
forth below; provided that, following the making of each Competitive Bid
Borrowing, the Usage shall not exceed the aggregate amount of the Revolving
Credit Commitments of the Lenders.
(i) Any Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Agent (and, in the case of a Competitive Bid Borrowing not
consisting of Fixed Rate Advances or LIBO Rate Advances to be denominated in
Dollars, simultaneously to the Sub-Agent), by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(A) date of such proposed Competitive Bid Borrowing, (B) aggregate amount of
such proposed Competitive Bid Borrowing, (C) interest rate basis and day count
convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances or Local Rate
Advances, maturity date for repayment of each Fixed Rate Advance or Local Rate
Advance to be made as part of such Competitive Bid Borrowing (which maturity
date may not be earlier than the date occurring seven days after the date of
such Competitive Bid Borrowing or later than the earlier of (I) 180 days after
the date of such Competitive Bid Borrowing and (II) the Termination Date),
(F) interest payment date or dates relating thereto, (G) location of such
Borrower’s account to which funds are to be advanced and (H) other terms (if
any) to be applicable to such Competitive Bid Borrowing, not later than (w)
10:00 A.M. (New York City time) at least two Business Days prior to the date of
the proposed Competitive Bid Borrowing, if such Borrower shall specify in the
Notice of Competitive Bid Borrowing that the rates of interest to be offered by
the Lenders shall be fixed rates per annum (the Advances comprising any such
Competitive Bid Borrowing being referred to herein as “Fixed Rate Advances”) and
that the Advances comprising such proposed Competitive Bid Borrowing shall be
denominated in Dollars, (x) 10:00 A.M. (New York City time) at least four
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall specify in the Notice of Competitive Bid Borrowing that the
Advances comprising such Competitive Bid Borrowing shall be LIBO Rate Advances
denominated in Dollars, (y) 10:00 A.M. (London time) at least two Business Days
prior to the date of the proposed Competitive Bid Borrowing, if such Borrower
shall specify in the Notice of Competitive Bid Borrowing that the Advances
comprising such proposed Competitive Bid Borrowing shall be either Fixed Rate
Advances denominated in any Foreign Currency or Local Rate Advances denominated
in any Foreign Currency and (z) 10:00 A.M. (London time) at least four Business
Days prior to the date of the proposed Competitive Bid Borrowing, if such
Borrower shall instead specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such Competitive Bid Borrowing shall be LIBO Rate
Advances denominated in any Foreign Currency. Each Notice of Competitive Bid
Borrowing shall be irrevocable and binding on such Borrower. The Agent or the
Sub-Agent, as the case may be, shall in turn promptly notify each Lender of each
request for a Competitive Bid Borrowing received by it from such Borrower by
sending such Lender a copy of the related Notice of Competitive Bid Borrowing.
Five Year Credit Agreement

 

21



--------------------------------------------------------------------------------



 



(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent or the Sub-Agent, as the case may be (which
shall give prompt notice thereof to such Borrower), (A) before 9:30 A.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of either Fixed Rate Advances denominated
in any Foreign Currency or Local Rate Advances denominated in any Foreign
Currency and (D) before 12:00 noon (London time) on the third Business Day prior
to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of Borrowing
(which amounts or the Equivalent thereof in Dollars, as the case may be, of such
proposed Competitive Bid may, subject to the proviso to the first sentence of
this Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or
rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Advance; provided that if the Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify such Borrower of such offer at least 30 minutes before
the time and on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders; provided
further that, notwithstanding the foregoing, no Lender shall make an offer to
make Competitive Bid Advances pursuant to this Section if the making of such
Competitive Bid Advance would result in an obligation by any Borrower to
reimburse or otherwise compensate such Lender for any withholding or other tax
pursuant to Section 2.15 or otherwise reimburse, compensate or indemnify such
Lender for any increased costs pursuant to Section 2.12 or otherwise. If any
Lender shall elect not to make such an offer, such Lender shall so notify the
Agent before 10:00 A.M. (New York City time) or the Sub-Agent before 12:00 noon
(London time) on the date on which notice of such election is to be given to the
Agent or to the Sub-Agent, as the case may be, by the other Lenders, and such
Lender shall not be obligated to, and shall not, make any Competitive Bid
Advance as part of such Competitive Bid Borrowing; provided that the failure by
any Lender to give such notice shall not cause such Lender to be obligated to
make any Competitive Bid Advance as part of such proposed Competitive Bid
Borrowing.
(iii) The Borrower proposing the Competitive Bid Borrowing shall, in turn,
(A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 3:00 P.M. (London time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of either Fixed Rate Advances
denominated in any Foreign Currency or Local Rate Advances denominated in any
Foreign Currency and (D) before 3:00 P.M. (London time) on the third Business
Day prior to the date of such Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Foreign Currency, either:
(x) cancel such Competitive Bid Borrowing by giving the Agent notice to that
effect, or
Five Year Credit Agreement

 

22



--------------------------------------------------------------------------------



 



(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the Agent or
to the Sub-Agent, as the case may be, of the amount of each Competitive Bid
Advance (which amount shall be equal to or greater than the minimum amount, and
equal to or less than the maximum amount, notified to such Borrower by the Agent
or the Sub-Agent, as the case may be, on behalf of such Lender for such
Competitive Bid Advance pursuant to paragraph (ii) above) to be made by each
Lender as part of such Competitive Bid Borrowing, and reject any remaining
offers made by Lenders pursuant to paragraph (ii) above by giving the Agent or
the Sub-Agent, as the case may be, notice to that effect. Such Borrower shall
accept the offers made by any Lender or Lenders to make Competitive Bid Advances
in order of the lowest to the highest rates of interest offered by such Lenders.
If two or more Lenders have offered the same interest rate, the amount to be
borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate.
(iv) If the Borrower proposing the Competitive Bid Borrowing notifies the Agent
or the Sub-Agent, as the case may be, that such Competitive Bid Borrowing is
cancelled pursuant to paragraph (iii)(x) above, the Agent or the Sub-Agent, as
the case may be, shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.
(v) If the Borrower proposing the Competitive Bid Borrowing accepts one or more
of the offers made by any Lender or Lenders pursuant to paragraph (iii)(y)
above, the Agent or the Sub-Agent, as the case may be, shall in turn promptly
notify (A) each Lender that has made an offer as described in paragraph
(ii) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(ii) above have been accepted by such Borrower, (B) each Lender that is to make
a Competitive Bid Advance as part of such Competitive Bid Borrowing, of the
amount of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the Agent
or the Sub-Agent, as the case may be, has received forms of documents appearing
to fulfill the applicable conditions set forth in Article III. Each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing
shall, before 12:00 noon (New York City time), in the case of Competitive Bid
Advances to be denominated in Dollars or 11:00 A.M. (London time), in the case
of Competitive Bid Advances to be denominated in any Foreign Currency, on the
date of such Competitive Bid Borrowing specified in the notice received from the
Agent or the Sub-Agent, as the case may be, pursuant to clause (A) of the
preceding sentence or any later time when such Lender shall have received notice
from the Agent or the Sub-Agent, as the case may be pursuant to clause (C) of
the preceding sentence, make available for the account of its Applicable Lending
Office to the Agent (x) in the case of a Competitive Bid Borrowing denominated
in Dollars, at its address referred to in Section 9.02, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in Dollars and (y) in the
case of a Competitive Bid Borrowing in a Foreign Currency, at the Payment Office
for such Foreign Currency as shall have been notified by the Agent to the
Lenders prior thereto, in same day funds, such Lender’s portion of such
Competitive Bid Borrowing in such Foreign Currency. Upon fulfillment of the
applicable conditions set forth in Article III and after receipt by the Agent of
such funds, the Agent will make such funds available to such Borrower at the
location specified by such Borrower in its Notice of Competitive Bid Borrowing.
Promptly after each Competitive Bid Borrowing the Agent will notify each Lender
of the amount and tenor of the Competitive Bid Borrowing.
Five Year Credit Agreement

 

23



--------------------------------------------------------------------------------



 



(vi) If the Borrower proposing the Competitive Bid Borrowing notifies the Agent
or the Sub-Agent, as the case may be, that it accepts one or more of the offers
made by any Lender or Lenders pursuant to paragraph (iii)(y) above, such notice
of acceptance shall be irrevocable and binding on such Borrower. Such Borrower
shall indemnify each Lender against any reasonable loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in the related Notice of Competitive Bid Borrowing for such
Competitive Bid Borrowing the applicable conditions set forth in Article III,
including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.
(b) Each Competitive Bid Borrowing shall be in an aggregate amount of $5,000,000
(or the Equivalent thereof in any Foreign Currency, determined as of the time of
the applicable Notice of Competitive Bid Borrowing) or an integral multiple of
$1,000,000 (or the Equivalent thereof in any Foreign Currency, determined as of
the time of the applicable Notice of Competitive Bid Borrowing) in excess
thereof and, following the making of each Competitive Bid Borrowing, the
Borrower that has borrowed such Competitive Bid Borrowing shall be in compliance
with the limitation set forth in the proviso to the first sentence of subsection
(a) above.
(c) Within the limits and on the conditions set forth in this Section 2.03, any
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.
(d) The Borrower that has borrowed through a Competitive Bid Borrowing shall
repay to the Agent for the account of each Lender that has made a Competitive
Bid Advance, on the maturity date of each Competitive Bid Advance made to such
Borrower (such maturity date being that specified by such Borrower for repayment
of such Competitive Bid Advance in the related Notice of Competitive Bid
Borrowing delivered pursuant to subsection (a)(i) above and provided in the
Competitive Bid Note evidencing such Competitive Bid Advance), the then unpaid
principal amount of such Competitive Bid Advance. Such Borrower shall have no
right to prepay any principal amount of any Competitive Bid Advance unless, and
then only on the terms, specified by such Borrower for such Competitive Bid
Advance in the related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.
(e) The Borrower that has borrowed through a Competitive Bid Borrowing shall pay
interest on the unpaid principal amount of each Competitive Bid Advance made to
such Borrower from the date of such Competitive Bid Advance to the date the
principal amount of such Competitive Bid Advance is repaid in full, at the rate
of interest for such Competitive Bid Advance specified by the Lender making such
Competitive Bid Advance in its notice with respect thereto delivered pursuant to
subsection (a)(ii) above, payable on the interest payment date or dates
specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above, as provided in the Competitive Bid Note evidencing such Competitive Bid
Advance. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a), at the option of the Lender that made any Competitive Bid
Advance, such Borrower shall pay interest on the amount of unpaid principal of
and interest on each Competitive Bid Advance owing to a Lender, payable in
arrears on the date or dates interest is payable thereon, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Competitive Bid Advance under the terms of the Competitive Bid Note
evidencing such Competitive Bid Advance unless otherwise agreed in such
Competitive Bid Note.
Five Year Credit Agreement

 

24



--------------------------------------------------------------------------------



 



(f) The indebtedness of any Borrower resulting from each Competitive Bid Advance
made to such Borrower as part of a Competitive Bid Borrowing shall be evidenced
by a separate Competitive Bid Note of such Borrower payable to the order of the
Lender making such Competitive Bid Advance.
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by any Borrower to any Issuing Bank, and such Issuing Bank shall give
the Agent, prompt notice thereof by telecopier. Each such notice of issuance of
a Letter of Credit (a “Notice of Issuance”) shall be by telecopier or other
method acceptable to the applicable Issuing Bank and the Borrower, confirmed
immediately in writing, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount and currency of
such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, and shall be accompanied by such application and agreement for
letter of credit as such Issuing Bank may reasonably specify to the Borrower
requesting such Letter of Credit for use in connection with such requested
Letter of Credit (a “Letter of Credit Agreement”). If the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its sole discretion, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower requesting
such Letter of Credit at its office referred to in Section 9.02 or as otherwise
agreed with the applicable Borrower in connection with such issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
(b) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Pro Rata Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Borrower requesting such Letter of Credit
on the date made, or of any reimbursement payment required to be refunded to the
Borrower requesting such Letter of Credit for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
counterclaim, abatement, withholding or reduction whatsoever. Notwithstanding
the foregoing, no Lender shall have any obligation with respect to any drawing
under any Letter of Credit made after the Termination Date applicable to such
Lender.
Five Year Credit Agreement

 

25



--------------------------------------------------------------------------------



 



(c) Drawing and Reimbursement. Whenever a Letter of Credit is drawn, the
Borrower that has requested such Letter of Credit shall immediately reimburse
the Issuing Bank of such Letter of Credit for the amount drawn. In the event
that the amount drawn is not reimbursed within one (1) Business Day of the
drawing of such Letter of Credit, such Borrower shall be deemed to have
requested a Revolving Credit Advance in the amount drawn, in accordance with the
provisions set forth in Section 2.01, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such draft
or, in the case of a Letter of Credit denominated in a Committed Currency, shall
constitute a Base Rate Advance in the amount equal to the Equivalent of such
drawing in Dollars on the date of such drawing. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent, each Lender shall pay to
the Agent such Lender’s Pro Rata Share of such outstanding Revolving Credit
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Issuing Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Revolving Credit Advance to be funded by such Lender.
Promptly after receipt thereof, the Agent shall transfer such funds to such
Issuing Bank. Each Lender agrees to fund its Pro Rata Share of an outstanding
Revolving Credit Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Revolving Credit Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day. Notwithstanding the foregoing, no Lender shall have any obligation
with respect to any drawing under any Letter of Credit made after the
Termination Date applicable to such Lender.
(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
on the first Business Day of each week a written report summarizing issuance and
expiration dates of Letters of Credit issued during the previous week and
drawings during such week under all Letters of Credit, (B) to each Lender on the
first Business Day of each month a written report summarizing issuance and
expiration dates of Letters of Credit during the preceding month and drawings
during such month under all Letters of Credit and (C) to the Agent and each
Lender on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit.
(e) Failure to Make Revolving Credit Advances. The failure of any Lender to make
the Revolving Credit Advance to be made by it on the date specified in
Section 2.04(c) shall not relieve any other Lender of its obligation hereunder
to make its Revolving Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Revolving Credit
Advance to be made by such other Lender on such date.
(f) Cash Collateralization of Certain Letters of Credit. Any Issuing Bank may,
in its sole discretion, issue one or more Letters of Credit hereunder, with
expiry dates that would occur after the Termination Date, based upon the
applicable Borrower’s agreement to fully Cash Collateralize the L/C Obligations
relating to such Letters of Credit on the date that is ten Business Days before
the Termination Date (the “Cash Collateral Trigger Date”), which each Borrower
hereby agrees to do pursuant to terms consistent with those set forth in
Section 6.02. If the applicable Borrower fails to fully Cash Collateralize the
outstanding L/C Obligations on the Cash Collateral Trigger Date, each
outstanding Letter of Credit shall automatically be deemed to be drawn in full
on such date, and the applicable Borrower shall be deemed to have requested a
Revolving Credit Advance in the amount deemed drawn, in accordance with the
provisions set forth in Section 2.01, which, in the case of a Letter of Credit
denominated in Dollars, shall be a Base Rate Advance in the amount of such draft
or, in the case of a Letter of Credit denominated in a Committed Currency, shall
constitute a Base Rate Advance in the amount equal to the Equivalent of such
drawing in Dollars on the date of such drawing, in each case to be funded by the
applicable Issuing Bank and the Lenders in accordance with the terms of
Section 2.04(c) to reimburse such deemed drawing (with the proceeds of such Base
Rate Advance being used to Cash Collateralize outstanding L/C Obligations
pursuant to terms consistent with those set forth in Section 6.02). No Lender
shall have any obligation with respect to any drawing under any Letter of Credit
made after the Termination Date applicable to such Lender.
Five Year Credit Agreement

 

26



--------------------------------------------------------------------------------



 



SECTION 2.05. Fees. (a) Facility Fee. The Company agrees to pay to the Agent for
the account of each Lender (other than the Designated Bidders) a facility fee on
the aggregate amount of such Lender’s Revolving Credit Commitment in effect from
time to time from the date hereof until the Termination Date at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing June 30, 2011 and on the Termination Date, provided that no
Defaulting Lender shall be entitled to receive any facility fee except in
respect of its outstanding Revolving Credit Advances for any period during which
that Lender is a Defaulting Lender (and the Company shall not be required to pay
such fee that otherwise would have been required to have been paid to that
Defaulting Lender). The Agent agrees to use reasonable efforts to invoice the
facility fee for each quarter five Business Days prior to the last day of such
quarter.
(b) Letter of Credit Fees (i) The Company shall pay to the Agent for the account
of each Lender a commission on such Lender’s Pro Rata Share of the average daily
aggregate Available Amount of all Letters of Credit outstanding from time to
time at a rate per annum equal to the Applicable Margin for Eurocurrency Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing June 30, 2011, and
on the Termination Date, and after the final Termination Date payable upon
demand; provided that the Applicable Margin shall increase by 2% upon the
occurrence and during the continuation of an Event of Default if any Borrower is
required to pay default interest pursuant to Section 2.08(b), unless the Company
shall have provided Cash Collateral in accordance with Section 6.02 in an amount
equal to the aggregate Available Amount of all Letters of Credit then
outstanding; provided, further, that (i) to the extent that all or a portion of
the Fronting Exposure in respect of any Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.21(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such Fronting Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the respective Issuing Banks
ratably according to the outstanding Letters of Credit issued by each Issuing
Bank.
(ii) The Company shall pay to each Issuing Bank, for its own account, such
commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Company and such Issuing Bank shall agree.
(d) Agent’s Fees. The Company shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Company and the Agent.
SECTION 2.06. Optional Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the aggregate principal amount of the Competitive Bid Advances denominated
in Dollars then outstanding plus the Equivalent in Dollars (determined as of the
date of the notice of prepayment) of the aggregate principal amount of the
Competitive Bid Advances denominated in Foreign Currencies then outstanding.
Five Year Credit Agreement

 

27



--------------------------------------------------------------------------------



 



SECTION 2.07. Repayment of Revolving Credit Advances. (a) Each Borrower shall
repay to the Agent for the ratable account of the Lenders on the Termination
Date the aggregate principal amount of the Revolving Credit Advances made to
such Borrower then outstanding.
(b) The obligations of the Borrowers under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by any
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire under Section 9.13 or as a
result of the payment by any Lender of any draft or the reimbursement by such
Borrower thereof):
(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of such Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;
(iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;
(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of such Borrower in respect of the L/C Related Documents;
or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, such
Borrower or a guarantor.
SECTION 2.08. Interest on Revolving Credit Advances. (a) Scheduled Interest.
Each Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing by such Borrower to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
Five Year Credit Agreement

 

28



--------------------------------------------------------------------------------



 



(ii) Eurocurrency Rate Advances. During such periods as such Revolving Credit
Advance is a Eurocurrency Rate Advance, a rate per annum equal at all times
during each Interest Period for such Revolving Credit Advance to the sum of
(x) the Eurocurrency Rate for such Interest Period for such Revolving Credit
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.
(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require each Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Revolving Credit Advance
owing by such Borrower to each Lender, payable in arrears on the dates referred
to in clause (a)(i) or (a)(ii) above, at a rate per annum equal at all times to
2% per annum above the rate per annum required to be paid on such Revolving
Credit Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest or fee payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.
SECTION 2.09. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate and each LIBO Rate. If any one or more of the Reference Banks
shall not furnish such timely information to the Agent for the purpose of
determining any such interest rate, the Agent shall determine such interest rate
on the basis of timely information furnished by the remaining Reference Banks.
The Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.08(a)(ii).
(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Agent that (i) they are unable to obtain matching deposits in the
London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the applicable
Borrower and the Lenders, whereupon (A) such Borrower will, on the last day of
the then existing Interest Period therefor, (1) if such Eurocurrency Rate
Advances are denominated in Dollars, either (x) prepay such Advances or
(y) Convert such Advances into Base Rate Advances and (2) if such Eurocurrency
Rate Advances are denominated in any Committed Currency, either (x) prepay such
Advances or (y) exchange such Advances into an Equivalent amount of Dollars and
Convert such Advances into Base Rate Advances and (B) the obligation of the
Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist; provided
that, if the circumstances set forth in clause (ii) above are applicable, the
applicable Borrower may elect, by notice to the Agent and the Lenders, to
continue such Advances in such Committed Currency for Interest Periods of not
longer than one month, which Advances shall thereafter bear interest at a rate
per annum equal to the Applicable Margin plus, for each Lender, the cost to such
Lender (expressed as a rate per annum) of funding its Eurocurrency Rate Advances
by whatever means it reasonably determines to be appropriate. Each Lender shall
certify its cost of funds for each Interest Period to the Agent and the Company
as soon as practicable (but in any event not later than ten Business Days after
the first day of such Interest Period).
Five Year Credit Agreement

 

29



--------------------------------------------------------------------------------



 



(c) If any Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify such Borrower and the Lenders and such Advances will automatically, on
the last day of the then existing Interest Period therefor, (i) if such
Eurocurrency Rate Advances are denominated in Dollars, Convert into Base Rate
Advances and (ii) if such Eurocurrency Rate Advances are denominated in a
Committed Currency, be exchanged for an Equivalent amount of Dollars and Convert
into Base Rate Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
such Advances shall automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, (A) if such Eurocurrency
Rate Advances are denominated in Dollars, be Converted into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended; provided that the
applicable Borrower may elect, by notice to the Agent and the Lenders within one
Business Day of such Event of Default, to continue such Advances in such
Committed Currency, whereupon the Agent may require that each Interest Period
relating to such Eurocurrency Rate Advances shall bear interest at the Overnight
Eurocurrency Rate for a period of three Business Days and thereafter, each such
Interest Period shall have a duration of not longer than one month. “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Interest Rate Margin and the average, rounded upward
to the nearest whole multiple of 1/100 of 1%, if such average is not such a
multiple, of the respective rates per annum quoted by each Reference Bank to the
Agent on request as the rate at which it is offering overnight deposits in the
relevant currency in amounts comparable to such Reference Bank’s Eurocurrency
Rate Advances.
(f) (i) If Reuters LIBOR01 Page or Page 248 is unavailable, the Agent shall
consult any similar nationally recognized company or service that provides rate
quotations comparable to those currently provided by Reuters that is reasonably
available to the Agent;
(ii) if, notwithstanding the foregoing, the Agent is unable to determine the
Eurocurrency Rate or LIBO Rate, then,
(A) the Agent shall forthwith notify the applicable Borrower and the Lenders
that the interest rate cannot be determined for such Eurocurrency Rate Advances
or LIBO Rate Advances, as the case may be,
Five Year Credit Agreement

 

30



--------------------------------------------------------------------------------



 



(B) with respect to Eurocurrency Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
(1) if such Eurocurrency Rate Advance is denominated in Dollars, Convert into a
Base Rate Advance and (2) if such Eurocurrency Rate Advance is denominated in
any Committed Currency, be prepaid by the applicable Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
(C) the obligation of the Lenders to make Eurocurrency Rate Advances or LIBO
Rate Advances or to Convert Revolving Credit Advances into Eurocurrency Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.
SECTION 2.10. Optional Conversion of Revolving Credit Advances. The Company may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances denominated in Dollars of one Type comprising the same
Borrowing into Revolving Credit Advances denominated in Dollars of the other
Type; provided, however, that any Conversion of Eurocurrency Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Dollar denominated Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurocurrency Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower requesting such Conversion.
SECTION 2.11. Prepayments of Revolving Credit Advances. (a) Optional. Each
Borrower may, upon notice at least three Business Days prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
comprising part of the same Revolving Credit Borrowing in whole or ratably in
part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof and
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
applicable Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 9.04(c).
(b) Mandatory. (i) If, on any date, the Agent notifies the Company that, on any
interest payment date, the sum of (A) the aggregate principal amount of all
Advances denominated in Dollars then outstanding plus (B) the Equivalent in
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances denominated in Foreign
Currencies then outstanding plus (C) the aggregate Available Amount of all
Letters of Credit outstanding (measured, in the case of Letters of Credit
denominated in any Committed Currency, as the Equivalent in Dollars determined
on the third Business Day prior to such interest payment date) exceeds 105% of
the aggregate Commitments of the Lenders on such date, the Company and, if
applicable, each other Borrower shall, as soon as practicable and in any event
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances owing by the Borrowers in an aggregate amount
sufficient to reduce such sum to an amount not to exceed 100% of the aggregate
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Advances
prepaid; provided, that if Company has Cash Collateralized Letters of Credit in
accordance with Section 2.21(a), the Available Amount of the outstanding Letters
of Credit shall be deemed to have been reduced by the amount of such Cash
Collateral. The Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Company and the Lenders, and shall provide prompt
notice to the Company and each other Borrower of any such notice of required
prepayment received by it from any Lender.
Five Year Credit Agreement

 

31



--------------------------------------------------------------------------------



 



(ii) The Company shall provide the Lenders with written notice (a “Change in
Control Notice”) within five Business Days of the occurrence of any Change of
Control and, upon the written demand (a “Prepayment Demand”) of the Agent,
acting at the direction of the Required Lenders, made any time within thirty
days after receipt by the Agent of the Change in Control Notice, the Company
and, if applicable, each other Borrower shall, within forty-five Business Days
after receipt of such Prepayment Demand (unless prior to the expiration of such
time period the event that gave rise to such Change of Control shall no longer
exist or shall have been otherwise cured or rescinded), prepay the outstanding
principal amount of all Revolving Credit Advances and Competitive Bid Advances
and all accrued and unpaid interest thereon, together with all other amounts
owing by the Borrowers under this Agreement, and terminate the Commitments
pursuant to Section 2.06 hereof.
(iii) Each prepayment made pursuant to this Section 2.11(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance, a LIBO Rate Advance or a Local Rate Advance on a date other than
the last day of an Interest Period or at its maturity, any additional amounts
which the applicable Borrower shall be obligated to reimburse to the Lenders in
respect thereof pursuant to Section 9.04(c). The Agent shall give prompt notice
of any prepayment required under this Section 2.11(b) to the Borrowers and the
Lenders.
SECTION 2.12. Increased Costs; Reserve Percentages. a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority enacted or imposed after the Effective Date
(and not already accounted for pursuant to subsection (c) below) including,
without limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Advances or LIBO Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.12 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern),
(ii) changes in the basis of taxation of, or the imposition or change in the
rate of any tax measured by, net income, gross income, capital or assets by the
United States or by the foreign jurisdiction or state under the laws of which
such Lender is organized or in which it is doing business or has its Applicable
Lending Office or any political subdivision thereof and (iii) FATCA), then the
Company shall from time to time, upon demand by such Lender (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender. A certificate as to the amount of such
increased cost, submitted to the Company and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
Five Year Credit Agreement

 

32



--------------------------------------------------------------------------------



 



(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Agent), the
Company shall pay to the Agent for the account of such Lender, from time to time
as specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation in the light of such circumstances, to the extent
that such Lender reasonably determines such increase in capital or liquidity to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder. For the avoidance of doubt, this
Section 2.12(b) shall apply to all requests, rules, guidelines or directives
concerning capital adequacy or liquidity position (x) issued in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act and
(y) promulgated by the Bank for International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued. A certificate as to such
amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.
(c) If, at any time, the Eurocurrency Rate Reserve Percentage applicable to any
Lender shall increase the cost (whether by incurring a cost or adding to a cost)
to such Lender of making or maintaining hereunder any Eurocurrency Rate Advance
or LIBO Rate Advance or to reduce the amount of principal or interest received
by such Lender with respect to such Advance, then, upon demand by such Lender,
the applicable Borrower shall pay to such Lender from time to time on the last
day of the Interest Period with respect to such Advance, as additional
consideration hereunder, additional amounts sufficient to fully compensate and
indemnify such Lender for such increased cost or reduced amount, so long as such
additional cost or reduced amount is allocable to such Advance. A certificate as
to such amounts submitted to the Company and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error. Each Lender
shall notify the Company as promptly as practicable (with a copy thereof
delivered to the Agent) of the existence of any event that will likely require
the payment by any Borrower of any such additional amount under this Section.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.12 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section 2.12 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies such Borrower of the change giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the change giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
deemed to include the period of retroactive effect thereof.
Five Year Credit Agreement

 

33



--------------------------------------------------------------------------------



 



SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances or LIBO Rate Advances in Dollars or
any Committed Currency or LIBO Rate Advances in Dollars or any Foreign Currency
or to fund or maintain Eurocurrency Rate Advances in Dollars or any Committed
Currency or LIBO Rate Advances in Dollars or any Foreign Currency hereunder,
(a) each Eurocurrency Rate Advance or LIBO Rate Advance, as the case may be,
will automatically, upon such demand, Convert into a Base Rate Advance or an
Advance that bears interest at the rate set forth in Section 2.08(a)(i), as the
case may be, (i) if such Eurocurrency Rate Advance or LIBO Rate Advance is
denominated in Dollars, be Converted into a Base Rate Advance or an Advance that
bears interest at the rate set forth in Section 2.08(a)(i), as the case may be,
and (ii) if such Eurocurrency Rate Advance or LIBO Rate Advance is denominated
in any Foreign Currency, be exchanged into an Equivalent amount of Dollars and
be Converted into a Base Rate Advance or an Advance that bears interest at the
rate set forth in Section 2.08(a)(i), as the case may be, and (b) the obligation
of the Lenders to make Eurocurrency Rate Advances or LIBO Rate Advances or to
Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurocurrency Lending Office if the making of such a
designation would allow such Lender or its Eurocurrency Lending Office to
continue to perform its obligations to make Eurocurrency Rate Advances or to
continue to fund or maintain Eurocurrency Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.
SECTION 2.14. Payments and Computations. (a) Each Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off
hereunder with respect to principal of, interest on, and other amounts relating
to, Advances denominated in Dollars, not later than 11:00 A.M. (New York City
time) on the day when due in Dollars to the Agent at the applicable Agent’s
Account in same day funds. Each Borrower shall make each payment, irrespective
of any right of counterclaim or set-off hereunder with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Foreign
Currency, not later than 11:00 A.M. (at the Payment Office for such Foreign
Currency) on the day when due in such Foreign Currency to the Agent, by deposit
of such funds to the applicable Agent’s Account in same day funds. The Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of principal, interest, facility fees or letter of credit commissions
ratably (other than amounts payable pursuant to Section 2.03, 2.12, 2.15 or
9.04(c)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Extension Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.06(c), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of such Borrower’s
accounts with such Lender any amount so due.
Five Year Credit Agreement

 

34



--------------------------------------------------------------------------------



 



(c) All computations of interest based on the Base Rate calculated in accordance
with clause (a) of the definition thereof shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, all computations of
interest based on the Eurocurrency Rate, the Base Rate calculated in accordance
with clause (b) or (c) of the definition thereof or the Federal Funds Rate and
of facility fees and letter of credit commissions shall be made by the Agent on
the basis of a year of 360 days and computations in respect of Competitive Bid
Advances shall be made by the Agent or the Sub-Agent, as the case may be, as
specified in the applicable Notice of Competitive Bid Borrowing (or, in each
case of Advances denominated in Foreign Currencies where market practice
differs, in accordance with market practice), in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest, facility fees or letter of credit commissions
are payable. Each determination by the Agent of an interest rate hereunder shall
be conclusive and binding for all purposes, absent manifest error.
(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or letter of
credit commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances or LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(e) Unless the Agent shall have received notice from any Borrower prior to the
date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Foreign
Currencies.
(f) To the extent that the Agent receives funds for application to the amounts
owing by any Borrower under or in respect of this Agreement or any Note in
currencies other than the currency or currencies required to enable the Agent to
distribute funds to the Lenders in accordance with the terms of this
Section 2.14, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Foreign Currency or from Dollars to a Foreign Currency or from
a Foreign Currency to Dollars, as the case may be, to the extent necessary to
enable the Agent to distribute such funds in accordance with the terms of this
Section 2.14; provided that the Borrowers and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by any Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.14(f) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Company agrees to indemnify the Agent and each Lender,
and hold the Agent and each Lender harmless, for any and all reasonable losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.14(f).
Five Year Credit Agreement

 

35



--------------------------------------------------------------------------------



 



SECTION 2.15. Taxes. (a) Any and all payments by any Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes shall be made,
in accordance with Section 2.14 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, (A) taxes imposed on or measured by net income (including branch profits
taxes or similar taxes), and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or in which it does business or any political
subdivision thereof and, in the case of each Lender, taxes imposed on net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, (B) United States withholding taxes imposed under FATCA,
(C) United States backup withholding tax, (D) any United States withholding tax
required to be deducted or withheld from any such payments pursuant to laws in
force at the time such Lender or Agent becomes a party hereto or designates a
new Applicable Lending Office (except, in the case of an assignment, to the
extent that the assigning Lender was entitled to payments under this subsection
(a) in respect of United States withholding tax with respect to interest paid at
such time) and (E) any withholding tax required to be deducted or withheld from
any such payments as a result of such Lender’s or Agent’s failure to comply with
Section 2.15(e) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”). If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other documents to be delivered hereunder to
any Lender or the Agent, (i) the sum payable shall be increased as may be
necessary so that after making all such required deductions (including such
deductions applicable to additional sums payable under this Section 2.15) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Borrower shall
make such deductions and (iii) such Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.
(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder, under the Notes or under any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, except for any
such taxes charges or levies imposed as a result of an assignment or
participation of an interest thereunder (hereinafter referred to as “Other
Taxes”).
(c) Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, Taxes or Other Taxes imposed or asserted on amounts payable under
this Section 2.15) imposed on or paid by such Lender or the Agent (as the case
may be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within
30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor which includes reasonable detail regarding the amount
and basis for the tax.
(d) Within 30 days after the date of any payment of Taxes and upon request, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Code.
(e) (i) Each Lender that is entitled to an exemption from or reduction of any
withholding tax with respect to payments hereunder or under the Notes shall
deliver to the applicable Borrower (with a copy to the Agent), upon being
reasonably requested in writing by a Borrower or the Agent, such properly
completed and executed documentation prescribed by law as will permit such
payments to be made without withholding or at a reduced rate of withholding
(provided such Lender is legally able to do so). In addition, any Lender, if
requested by any Borrower or the Agent, shall deliver such other documentation
prescribed by law or reasonably requested by such Borrower or the Agent as will
enable such Borrower or the Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Each Lender
shall promptly notify the Company and the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.
Five Year Credit Agreement

 

36



--------------------------------------------------------------------------------



 



(ii) Without limiting the generality of the foregoing,
(A) each Lender that is a United States person shall deliver to the Company and
the Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested in writing by the Company or the Agent as will enable the Company or
the Agent, as the case may be, to determine whether or not such Lender is
subject to backup withholding or information reporting requirements; and
(B) each Lender that is not a United States person that is entitled under the
Code or any applicable treaty to an exemption from or reduction of United States
withholding tax with respect to payments hereunder or under the Notes shall
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
expiration, invalidity or obsolescence thereof or the request in writing of the
Company or the Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:
(I) duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,
(II) duly completed and executed originals of Internal Revenue Service Form
W-8ECI,
(III) duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,
(IV) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or
(V) duly completed and executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States withholding tax together with such supplementary documentation as may be
prescribed by applicable law to permit the Company and the Agent to determine
the withholding or deduction required to be made.
(iii) If a payment made to a Lender would be subject to United States
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company, at the time or times prescribed by law and at such time or times
reasonably requested in writing by the Company, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested in writing by the Company
as may be necessary for the Borrowers to comply with their obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Five Year Credit Agreement

 

37



--------------------------------------------------------------------------------



 



(f) Should a Lender become subject to Taxes because of its failure to deliver a
form, certificate or other document required hereunder, each Borrower shall take
such steps as the Lender shall reasonably request to assist the Lender to
recover such Taxes.
(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(h) If any Lender determines, in its reasonable judgment, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which a Borrower has paid amounts pursuant to this
Section 2.15, it shall promptly pay over the amount of such refund to such
Borrower, net of all out-of-pocket expenses of such Lender (but amounts hereby
recovered by the Borrower shall not exceed the indemnity payments made, or the
amounts paid, as applicable, by such Borrower under this Section 2.15) and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund or credit); provided, however, that such
Borrower, upon the request of such Lender, agrees to repay the amount paid over
to such Lender in the event such Lender is required to repay such refund to such
governmental authority. This Section 2.15(h) shall not be construed to require
any Lender to make available its tax returns (or any other information relating
to its Taxes which it deems confidential) to any Borrower or any other Person.
SECTION 2.16. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 9.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation.
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to such Borrower (with a copy of such notice to the Agent) to the effect
that a Revolving Credit Note is required or appropriate in order for such Lender
to evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Revolving Credit Note
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.
Five Year Credit Agreement

 

38



--------------------------------------------------------------------------------



 



(b) The Register maintained by the Agent pursuant to Section 9.06(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.
(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
SECTION 2.18. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and each Borrower agrees that it shall use
such proceeds) solely for general corporate purposes of the Company and its
Subsidiaries.
SECTION 2.19. Increase in the Aggregate Commitments. (a) The Company may, at any
time, by notice to the Agent, request that the aggregate amount of the
Commitment be increased by an amount of $25,000,000 or an integral thereof (each
a “Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of the Commitments at any time exceed
$850,000,000 and (ii) on the date of any request by the Company for a Commitment
Increase and on the related Increase Date the applicable conditions set forth in
Section 3.03 shall be satisfied.
(b) The Agent shall promptly notify the Lenders of a request by the Company for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.
(c) Promptly following each Commitment Date, the Agent shall notify the Company
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the Company
may extend offers to one or more Persons approved by the Agent and each Issuing
Bank to participate in any portion of the requested Commitment Increase that has
not been committed to by the Lenders as of the applicable Commitment Date;
provided, however, that the Commitment of each such Person shall be in an amount
of $15,000,000 or more.
Five Year Credit Agreement

 

39



--------------------------------------------------------------------------------



 



(d) On each Increase Date, each Person that accepts an offer to participate in a
requested Commitment Increase in accordance with Section 2.19(b) (each such
Person and each Person that agrees to an extension of the Termination Date in
accordance with Section 2.20(c), an “Assuming Lender”) shall become a Lender
party to this Agreement as of such Increase Date and the Commitment of each
Increasing Lender for such requested Commitment Increase shall be so increased
by such amount (or by the amount allocated to such Lender pursuant to the last
sentence of Section 2.19(b)) as of such Increase Date; provided, however, that
the Agent shall have received on or before such Increase Date the following,
each dated such date:
(i) (A) certified copies of resolutions of the Board of Directors of the Company
or the Executive Committee of such Board authorizing the Commitment Increase and
the corresponding modifications to this Agreement and (B) an opinion of counsel
for the Company (which may be in-house counsel), in substantially the form of
Exhibit F-1 hereto;
(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Company;
and
(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Company and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrowers, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Revolving Credit Borrowings then outstanding (calculated based on its
Commitment as a percentage of the aggregate Commitments outstanding after giving
effect to the relevant Commitment Increase) and, in the case of such Increasing
Lender, an amount equal to the excess of (i) such Increasing Lender’s ratable
portion of the Revolving Credit Borrowings then outstanding (calculated based on
its Commitment as a percentage of the aggregate Commitments outstanding after
giving effect to the relevant Commitment Increase) over (ii) such Increasing
Lender’s ratable portion of the Revolving Credit Borrowings then outstanding
(calculated based on its Commitment (without giving effect to the relevant
Commitment Increase) as a percentage of the aggregate Commitments (without
giving effect to the relevant Commitment Increase). After the Agent’s receipt of
such funds from each such Increasing Lender and each such Assuming Lender, the
Agent will promptly thereafter cause to be distributed like funds to the other
Lenders for the account of their respective Applicable Lending Offices in an
amount to each other Lender such that the aggregate amount of the outstanding
Revolving Credit Advances owing to each Lender after giving effect to such
distribution equals such Lender’s ratable portion of the Revolving Credit
Borrowings then outstanding (calculated based on its Commitment as a percentage
of the aggregate Commitments outstanding after giving effect to the relevant
Commitment Increase).
Five Year Credit Agreement

 

40



--------------------------------------------------------------------------------



 



SECTION 2.20. Extension of Termination Date. (a) At least 45 days but not more
than 90 days prior to any anniversary of the Effective Date, the Company, by
written notice to the Agent, may request an extension of the Termination Date in
effect at such time by one year from its then scheduled expiration. The Agent
shall promptly notify each Lender of such request, and each Lender shall in
turn, in its sole discretion, not later than 30 days prior to the applicable
anniversary date, notify the Company and the Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Agent and the Company in writing of its consent to any such request for
extension of the Termination Date at least 30 days prior to the Termination
Date, such Lender shall be deemed to be a Non-Consenting Lender with respect to
such request. The Agent shall notify the Company not later than 25 days prior to
the applicable anniversary date of the decision of the Lenders regarding the
Company’s request for an extension of the Termination Date.
(b) If all the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.20, the Termination Date in effect at such time
shall, effective as at the applicable anniversary date (the “Extension Date”),
be extended for one year; provided that on each Extension Date the applicable
conditions set forth in Section 3.03 shall be satisfied. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.20, the Termination Date in effect at such time shall,
effective as at the applicable Extension Date and subject to subsection (d) of
this Section 2.20, be extended as to those Lenders that so consented (each a
“Consenting Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.20 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.20 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by any
Borrower, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.12, 2.13 and 9.04, and its obligations under
Section 8.05, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.
(c) If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Agent shall promptly so notify the
Company. The Company may arrange for one or more Consenting Lenders or other
Persons approved by the Agent and each Issuing Bank as Assuming Lenders to
assume, effective as of the Extension Date, any Non-Consenting Lender’s
Commitment and all of the obligations of such Non-Consenting Lender under this
Agreement thereafter arising, without recourse to or warranty by, or expense to,
such Non-Consenting Lender; provided, however, that the amount of the Commitment
of any such Assuming Lender as a result of such substitution shall in no event
be less than $15,000,000 unless the amount of the Commitment of such
Non-Consenting Lender is less than $15,000,000, in which case such Assuming
Lender shall assume all of such lesser amount; and provided further that:
(i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
(ii) all additional costs reimbursements, expense reimbursements and indemnities
payable to such Non-Consenting Lender, and all other accrued and unpaid amounts
owing to such Non-Consenting Lender hereunder, as of the effective date of such
assignment shall have been paid to such Non-Consenting Lender; and
(iii) with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 9.06(b) for such assignment shall have
been paid;
Five Year Credit Agreement

 

41



--------------------------------------------------------------------------------



 



provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.13 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.20 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
(d) If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Borrowers, and, subject to
the satisfaction of the applicable conditions in Section 3.03, the Termination
Date then in effect shall be extended for the additional one-year period as
described in subsection (a) of this Section 2.20, and all references in this
Agreement, and in the Notes, if any, to the “Termination Date” shall, with
respect to each Consenting Lender and each Assuming Lender for such Extension
Date, refer to the Termination Date as so extended. Promptly following each
Extension Date, the Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Termination
Date in effect immediately prior thereto and shall thereupon record in the
Register the relevant information with respect to each such Consenting Lender
and each such Assuming Lender.
SECTION 2.21. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, the following provisions shall apply:
(i) such Defaulting Lenders’ Pro Rata Share of the L/C Obligations will, subject
to the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance with their respective Commitments;
provided that (A) the sum of each Non-Defaulting Lender’s aggregate principal
amount of Revolving Credit Advances and allocated share of the L/C Obligations
may not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Lender pursuant thereto will constitute a waiver
or release of any claim the Company, the Agent, any Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;
(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Obligations cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Company will, not later than three Business Days after demand by the Agent (at
the direction of an Issuing Bank), (A) Cash Collateralize the obligations of the
Company to the Issuing Bank in respect of such L/C Obligations in an amount at
least equal to the aggregate amount of the unreallocated portion of such L/C
Obligations, to be deposited and held in the L/C Cash Collateral Account, or (B)
make other arrangements satisfactory to the Agent and to each Issuing Bank, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;
Five Year Credit Agreement

 

42



--------------------------------------------------------------------------------



 



(iii) Cash Collateral (or the appropriate portion thereof) provided by the
Company pursuant to clause (a)(ii) above shall be released promptly following
(i) the elimination of the obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 9.06(b))) or
(ii) the Agent’s good faith determination that there exists excess Cash
Collateral; and
(iv) any amount paid by the Company or otherwise received by the Agent for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Agent in a segregated interest bearing account until (subject to
Section 2.21(c)) the termination of the Commitments and payment in full of all
obligations of the Company hereunder and will be applied by the Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to an Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, seventh if so determined by the
Agent or requested by Issuing Bank, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit; eighth, as the Company may request (so long as no Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; ninth so long as no Default exists, to the payment of any amounts owing
to the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and tenth
after the termination of the Commitments and payment in full of all obligations
of the Company hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 2.21 shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. For purposes of clauses third through seventh hereof, such amounts shall
be applied as described above only to the extent such amounts have not otherwise
been paid by the Company.
In furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank is hereby authorized by the
Company (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Revolving Credit
Borrowing pursuant to Section 3.03 in such amounts and in such times as may be
required to (i) reimburse an outstanding drawing under a Letter of Credit and/or
(ii) Cash Collateralize the obligations of the Company in respect of outstanding
Letters of Credit in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit, in each case, to the extent not otherwise reimbursed or
Cash Collateralized by the Company.
Five Year Credit Agreement

 

43



--------------------------------------------------------------------------------



 



(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.21, performance by the
Company of its obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.21. The rights and remedies against a
Defaulting Lender under this Section 2.21 are in addition to any other rights
and remedies which the Company, the Agent, any Issuing Bank or any Lender may
have against such Defaulting Lender.
(c) If the Company, the Issuing Banks and the Agent agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Advances of the other Lenders or take such other actions as the
Agent may determine to be necessary to cause the Advances to be funded and held
on a pro rata basis by the Lenders in accordance with their pro rata share,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
SECTION 2.22. Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.12, (b) the Company is required to pay additional amounts to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 2.15, (c) any Lender is a Defaulting Lender, or (d) any Lender does not
approve any consent, waiver or amendment that (i) requires the approval of all
affected Lenders in accordance with the terms of Section 9.01 and (ii) has been
approved by the Required Lender (a “Non-Approving Lender”), then the Company
may, at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.06), all of its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:
(1) the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.06;
(2) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder (including any amounts under Section 9.04(c)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
(3) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(4) such assignment does not conflict with applicable law;
(5) in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;
Five Year Credit Agreement

 

44



--------------------------------------------------------------------------------



 



provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in L/C Obligations pursuant to this Section 2.22 shall
nevertheless be effective without the execution by such Lender of an Assignment
and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:
(a) Except for matters disclosed in the Company’s SEC Reports or except as
otherwise disclosed to the Agent and the Lenders in writing prior to the
Effective Date, there shall have occurred no Material Adverse Change since
December 31, 2010.
(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Company or any of its Subsidiaries pending or, to the knowledge of
the Secretary or Treasurer of the Company, threatened before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect, except for matters disclosed in the Company’s SEC
Reports or except as otherwise disclosed to the Agent and the Lenders in writing
prior to the Effective Date or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.
(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not reasonably acceptable to
the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(d) The Company or the Agent shall have notified each Lender and the Agent in
writing as to the proposed Effective Date.
(e) The Company shall have paid all accrued fees and expenses of the Agent and
the Lenders then due and owing in respect of this Agreement.
Five Year Credit Agreement

 

45



--------------------------------------------------------------------------------



 



(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate signed by a
duly authorized officer of the Company, dated the Effective Date, stating that:
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and
(ii) No event has occurred and is continuing that constitutes a Default.
(g) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for the Revolving Credit Notes) in sufficient copies for each Lender:
(i) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17.
(ii) Certified copies of the resolutions of the Board of Directors of the
Company authorizing this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.
(iii) A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
(iv) A favorable opinion of the General Counsel for the Company and of Moore &
Van Allen PLLC, special counsel for the Company, substantially in the form of
Exhibits F-1 and F-2 hereto, respectively, and as to such other matters as any
Lender through the Agent may reasonably request.
(v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent, in
form and substance satisfactory to the Agent.
(h) The Company shall have terminated the commitments of the lenders and, except
with respect to the Existing Letters of Credit, repaid or prepaid in full all
amounts owing under the Five Year Credit Agreement, dated as of May 25, 2005 (as
amended, the “Five Year Credit Agreement”), among the Company, certain other
borrowers parties thereto, the lenders parties thereto and Citibank, N.A., as
administrative agent. By execution of this Agreement, each of the Lenders that
is a lender under the Five Year Credit Agreement hereby waives the requirements
set forth in Sections 2.06 and 2.11 of the Five Year Credit Agreement of prior
notice to the termination of its commitments and prepayment of advances
thereunder.
SECTION 3.02. Conditions Precedent to Initial Borrowing of Each Designated
Subsidiary. The obligation of each Lender to make an initial Advance to each
Designated Subsidiary following its designation as a Borrower hereunder pursuant
to Section 9.12 on the occasion of the initial Borrowing thereby is subject to
the Agent’s receipt on or before the date of such initial Borrowing of each of
the following, in form and substance satisfactory to the Agent and dated such
date:
(a) The Designation Letter of such Designated Subsidiary, in substantially the
form of Exhibit E hereto.
(b) The Revolving Credit Note of such Designated Subsidiary to the Lenders to
the extent requested by any Lender pursuant to Section 2.17.
Five Year Credit Agreement

 

46



--------------------------------------------------------------------------------



 



(c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(i) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto) and (ii) the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Letter of such Designated Subsidiary and its
Notes and the other documents to be delivered by such Designated Subsidiary
hereunder.
(d) A copy of a certificate of the Secretary of State (or other appropriate
Governmental Authority) of the jurisdiction of organization of such Designated
Subsidiary, dated reasonably near the date of such Borrowing, certifying that
such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.
(e) A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
Governmental Authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.
(f) Such other documents, opinions and other information as any Lender, through
the Agent, may reasonably request.
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Letter of
Credit Issuance, Commitment Increase and Extension of Termination Date. The
obligation of each Lender to make a Revolving Credit Advance on the occasion of
each Revolving Credit Borrowing (other than a Revolving Credit Advance deemed
made pursuant to Section 2.04(c)), the obligation of each Issuing Bank to issue
a Letter of Credit, each Commitment Increase pursuant to Section 2.19 and each
extension of Commitments pursuant to Section 2.20 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Revolving Credit Borrowing, the issuance of such Letter of Credit, the
applicable Increase Date or the applicable Extension Date the following
statements shall be true (and each of the giving of the applicable Notice of
Revolving Credit Borrowing, Notice of Issuance, request for Commitment Increase,
request for Commitment extension and the acceptance by the Borrower requesting
such Revolving Credit Borrowing of the proceeds of such Revolving Credit
Borrowing or Letter of Credit shall constitute a representation and warranty by
such Borrower that on the date of such Borrowing or the issuance of such Letter
of Credit, such Increase Date or such Extension Date such statements are true):
(a) the representations and warranties contained in Section 4.01 (except, in
each case other than a Commitment Increase or an extension of the Commitments,
the representations set forth in subsection (c)(ii) thereof and in subsection
(d)(i) thereof) (and, if such Revolving Credit Borrowing shall have been
requested by a Designated Subsidiary, the representations and warranties of such
Designated Subsidiary contained in its Designation Letter, other than the
representation set forth in subsection (i) of paragraph 5 thereof) are correct
in all material respects, except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct, on and as of such date (except to the extent that any expressly relate
to any earlier date), before and after giving effect to such Revolving Credit
Borrowing or the issuance of such Letter of Credit and to the application of the
proceeds therefrom, such Commitment Increase or such Extension Date, as though
made on and as of such date, and
Five Year Credit Agreement

 

47



--------------------------------------------------------------------------------



 



(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing or the issuance of such Letter of Credit or from the
application of the proceeds therefrom, such Commitment Increase or such
Extension Date, that constitutes a Default.
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):
(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in subsection (c)(ii) thereof and in subsection (d)(i)
thereof) (and, if such Competitive Bid Borrowing shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter, other than the representation
set forth in subsection (i) of paragraph 5 thereof) are correct in all material
respects on and as of the date of such Competitive Bid Borrowing (except to the
extent that any expressly relate to any earlier date), before and after giving
effect to such Competitive Bid Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, and
(b) no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.
SECTION 3.05. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.
Five Year Credit Agreement

 

48



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a) Subsidiaries. The Annual Report of the Company on Form 10-K of the Company
for the year most recently ended (in each case, the “Form 10-K”) correctly
lists, as at the end of such year, in all material respects all Significant
Subsidiaries. The Company and each Significant Subsidiary has good and
marketable title to all of the shares it purports to own of the stock of each
Significant Subsidiary. All such shares have been duly issued and are fully paid
and non-assessable.
(b) Corporate Organization and Authority. The Company and each Significant
Subsidiary:
(i) is a corporation (or other entity) duly organized (or formed), validly
existing and in good standing under the laws of its jurisdiction of
incorporation (or organization);
(ii) has all requisite power and authority and all material licenses and permits
necessary to own and operate its properties and to carry on its business as now
conducted in each jurisdiction in which it currently conducts any material part
of its business; and
(iii) is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which it currently conducts any material
part of its business, wherein the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary, other than failures to have good standing or obtain
licenses or qualifications, which would not, individually or in the aggregate,
create a Material Adverse Effect.
(c) Financial Statements. (i) The consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of December 31, 2010, and the consolidated
statements of income and cash flows for the fiscal year ended on said date,
accompanied by a report thereon containing an opinion unqualified as to scope
limitations imposed by the Company and otherwise without qualification except as
therein noted, by Ernst & Young LLP, and the unaudited condensed consolidated
balance sheet of the Company and its Consolidated Subsidiaries as of March 31,
2011, and the unaudited condensed consolidated statements of income and cash
flows for the fiscal quarter ended on said date, duly certified by the chief
financial officer of the Company, have been prepared in accordance with GAAP
consistently applied except as therein noted, and present fairly, subject in the
case of said balance sheet as at March 31, 2011, and said statements of income
and cash flows for the fiscal quarter then ended, to year-end audit adjustments
and the absence of footnotes, the financial position of the Company and its
Consolidated Subsidiaries as of said dates and the results of operations and
cash flows of the Company and its Consolidated Subsidiaries for the periods
ended on such dates.
(ii) Except as disclosed in the Company’s most recent Form 10-Q or Form 10-K as
filed with the Securities and Exchange Commission or except as otherwise
disclosed to the Agent and the Lenders prior to May 20, 2011, since December 31,
2010, there has been no Material Adverse Effect.
(d) Pending Litigation. There are no proceedings pending or, to the knowledge of
the Secretary and the Treasurer of the Company, threatened against or affecting
the Company or any Subsidiary in any court or before any governmental authority
or arbitration board or tribunal which (i) could reasonably be expected to have
a Material Adverse Effect, except as disclosed in the Company’s most recent Form
10-Q or Form 10-K as filed with the Securities and Exchange Commission or except
as otherwise disclosed in writing to the Agent and the Lenders prior to May 20,
2011 or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
Five Year Credit Agreement

 

49



--------------------------------------------------------------------------------



 



(e) Loan is Legal and Authorized. The borrowing by the Company under this
Agreement and compliance by the Company with all of the provisions of this
Agreement:
(i) are within the corporate powers of the Company;
(ii) will not violate any provisions of any material law, court order or
governmental authority or agency directive and will not conflict with or result
in any breach of any of the material terms, conditions or provisions of, or
constitute a default under the Certificate of Incorporation or By-laws of the
Company or any material indenture or other material agreement or instrument to
which the Company is a party or by which it may be bound or result in the
imposition of any material Liens or encumbrances on any property of the Company;
and
(iii) have been duly authorized by proper corporate action on the part of the
Company (no action by the shareholders of the Company being required by law, by
the Certificate of Incorporation or By-laws of the Company or otherwise),
executed and delivered by the Company and this Agreement constitutes the legal,
valid and binding obligation, contract and agreement of the Company enforceable
in accordance with its respective terms.
(f) Governmental Consent. No material approval, consent or withholding of
objection on the part of any regulatory body, state, Federal or local, is
necessary in connection with the execution and delivery by the Company of this
Agreement or compliance by the Company with any of the provisions of this
Agreement.
(g) Taxes. All material tax returns required to be filed by the Company or any
Significant Subsidiary in any jurisdiction in which it currently conducts any
material part of its business have, in fact, been filed, and all material taxes,
assessments, fees and other governmental charges upon the Company or any
Significant Subsidiary or upon any of their respective properties, income or
franchises, which are shown to be due and payable in such returns have been paid
or provisions for the payment thereof has been made except for any taxes which
are being contested in good faith and with respect to which adequate reserves
have been established. The provisions for taxes on the consolidated financial
statements of the Company are adequate in all material respects for all open
years, and for its current fiscal period.
(h) Use of Proceeds; Margin Stock. None of the transactions contemplated in this
Agreement (including, without limitation thereof, the use of proceeds of the
loans thereunder) will violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including, without limitation, Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter II. “Margin Stock,”
as defined in said Regulations U and X does not make up twenty five percent or
more of the assets of the Company and its subsidiaries on a consolidated basis.
Five Year Credit Agreement

 

50



--------------------------------------------------------------------------------



 



(i) ERISA. The consummation of the transactions provided for in this Agreement
and compliance by the Company with the provisions thereof will not involve any
prohibited transaction within the meaning of ERISA or Section 4975 of the Code.
Each Plan complies in all material respects with all applicable statutes and
governmental rules and regulations, and (a) no PBGC Reportable Event (as defined
in ERISA) as to which the requirement of notice within 30 days has not been
waived has occurred and is continuing with respect to any Plan, and (b) neither
the Company nor any ERISA Affiliate has withdrawn from any Plan or Multiemployer
Plan or instituted steps to do so where a material withdrawal liability has
occurred or will occur. No condition exists or event or transaction has occurred
in connection with any Plan which could result in the incurrence by the Company
or any ERISA Affiliate of any material liability, fine or penalty. No Plan
maintained by the Company or any ERISA Affiliate has failed to satisfy the
minimum funding standard described in Section 412 of the Code or Section 302 of
ERISA, whether or not waived. Neither the Company nor any ERISA Affiliate has
any material contingent liability with respect to any post-retirement “welfare
benefit plan” (as such term is defined in ERISA) except as has been reflected in
the Company’s Form 10-K. No administrator of any Plan has filed a notice of
intent to terminate a Plan, pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA). There has been no cessation of operations at a facility of the
Company or any ERISA Affiliate in the circumstances described in Section 4062(e)
of ERISA which would be reasonably likely to result in a material liability to
the Company or an ERISA Affiliate. The conditions for imposition of a lien under
Section 303(k) of ERISA shall not have been met with respect to any Plan. A
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA) has not been made. The PBGC has not instituted proceedings
to terminate a Plan pursuant to Section 4042 of ERISA, and there has been no
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer a Plan. Neither the Company nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or insolvent within the meaning of Title IV of ERISA or has been
determined to be in “endangered or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA, and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or in “endangered” or
“critical” status.
(j) Compliance with Environmental Laws. The Company is not in violation of any
applicable Federal, state, or local laws, statutes, rules, regulations or
ordinances relating to public health, safety or the environment, including,
without limitation, relating to releases, discharges, emissions or disposals to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls (PCB’s), asbestos or
urea formaldehyde, to the treatment, storage, disposal or management of
hazardous substances (including, without limitation, petroleum, crude oil or any
fraction thereof, or other hydrocarbons), pollutants or contaminants, to
exposure to toxic, hazardous or other controlled, prohibited or regulated
substances which violation would be reasonably likely to have a Material Adverse
Effect. Except as set forth in the Form 10-K, the Company does not know of any
liability or class of liability of the Company or any Subsidiary under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. Section 9601 et seq.), or the Resource Conservation and
Recovery Act of 1976, as amended (42 U.S.C. Section 6901 et seq.) which could
reasonably be expected to have a Material Adverse Effect.
(k) Ownership of Properties. The Company and its Restricted Subsidiaries have
good title, free and clear of all material Liens other than those permitted by
Section 5.01(g), to all material owned portions of their respective Principal
Properties.
(l) Investment Company Act. Neither the Company nor any Significant Subsidiary
is an “investment company” or a company “controlled” by an investment company,
within the meaning of the Investment Company Act of 1940, as amended.
Five Year Credit Agreement

 

51



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF THE COMPANY
SECTION 5.01. Covenants. So long as any Advance shall remain unpaid, any Lender
shall have any Commitment hereunder or any Letter of Credit shall be
outstanding:
(a) Corporate Existence, Etc. The Company will preserve and keep in full force
and effect (i) its corporate existence and (ii) all licenses and permits
necessary, in all material respects, to the proper conduct of its business,
provided that the foregoing shall not (x) prevent any transaction permitted by
Sections 5.01(h) or (y) require any preservation or actions in respect of
licenses and permits where the aggregate effect of all failures with respect
thereto would not be reasonably likely to cause a Material Adverse Effect.
(b) Insurance. The Company will maintain, and will cause each Consolidated
Subsidiary to maintain, insurance coverage by reputable insurers and in such
forms and amounts and against such risks as are customary for corporations
engaged in the same or similar business and owning and operating similar
properties, provided, that the Company and its Subsidiaries may maintain a
system or systems of self-insurance in accordance with sound business,
accounting and actuarial practice as is customary for corporations engaged in
the same or a similar business and having a net worth similar to the
Consolidated net worth of the Company as of the date of any determination; and
further provided that the foregoing shall apply only if the effect of all
failures of the Company or such Subsidiary to take such action would be to cause
a Material Adverse Effect.
(c) Taxes, Claims for Labor and Materials, Compliance with Laws. The Company
will, and will cause each Subsidiary promptly to (i) pay and discharge all
lawful taxes, assessments and governmental charges or levies imposed upon the
Company or such Subsidiary, respectively, or upon or in respect of all or any
part of the property or business of the Company or such Subsidiary, and (ii) pay
and discharge, or make arrangement to pay and discharge, in the ordinary course
of its business, all trade accounts payable and all claims for work, labor or
materials, any of which, if unpaid, might become a Lien (other than a Lien
permitted pursuant to this Agreement) upon any Principal Property of the Company
or such Subsidiary; provided, however, that the foregoing shall apply only if
the effect of the failure of the Company or any Subsidiary to take such action
would be to cause a Material Adverse Effect; provided further that the Company
or such Subsidiary shall not be required to pay any such tax, assessment,
charge, levy, account payable or claim if (x) the validity thereof is being
contested in good faith by appropriate actions or proceedings which will prevent
the forfeiture or sale of any material property of the Company or such
Subsidiary or any material interference with the use thereof by the Company or
such Subsidiary, and (y) the Company or such Subsidiary shall set aside on its
books, reserves, if any, deemed by it to be adequate with respect thereto. The
Company will comply and will cause each Subsidiary to comply in all material
respects with all laws, ordinances or governmental rules and regulations to
which it is subject and all licensing and other governmental authorizations
necessary to the ownership of its properties or to the conduct of its business
including, without limitation, the Occupational Safety and Health Act of 1970,
as amended, ERISA, the Patriot Act and all laws, ordinances, governmental rules
and regulations relating to environmental protection in all applicable
jurisdictions, except where the necessity of compliance therewith is being
contested in good faith by appropriate actions or proceedings or the violation
of which, in the aggregate, is not reasonably likely to have a Material Adverse
Effect.
Five Year Credit Agreement

 

52



--------------------------------------------------------------------------------



 



(d) Maintenance, Etc. The Company will maintain, preserve and keep, and will
cause each Subsidiary to maintain, preserve and keep, its material properties
necessary for the conduct of its business (whether owned in fee or a leasehold
interest) in good repair and working order and from time to time will make all
necessary repairs, replacements, renewals and additions so that at all times the
efficiency thereof shall be maintained; provided, however, that the foregoing
shall apply only if the effect of all failures of the Company or such Subsidiary
to take such actions would be to cause a Material Adverse Effect.
(e) [Reserved].
(f) Leverage Ratio. The Company will maintain a Leverage Ratio of not greater
than 3.60 to 1.
(g) Liens, Etc. The Company will not and will not permit any Restricted
Subsidiary to create or incur or suffer to be incurred or to exist any Lien
securing Debt of any Person upon its Principal Properties, whether now owned or
hereafter acquired or upon any income or profits therefrom, or transfer any of
its Principal Properties for the purpose of subjecting the same to the payment
of obligations in priority to the payment of its or their general creditors or
acquire or agree to acquire or permit any Restricted Subsidiaries to acquire any
Principal Properties upon conditional sales agreements, sale-leaseback
arrangements or other title retention devices, provided, however that the
foregoing limitation will not be applicable to the following:
(i) Liens in favor of governmental entities to secure payments pursuant to any
contract or statute or to secure any Indebtedness owing to a governmental entity
incurred to finance the purchase price or the cost of construction of the
property subject to such Lien,
(ii) Liens securing Indebtedness of a Restricted Subsidiary to the Company or to
another Restricted Subsidiary,
(iii) Liens existing as of the date of this Agreement and reflected on the
Company’s 2010 Form 10-K,
(iv) Liens existing on the assets of a corporation at the time such corporation
initially becomes a Restricted Subsidiary,
(v) Liens incurred after the date of this Agreement given to secure the payment
of the purchase price, construction cost or improvement cost incurred in
connection with the acquisition, construction or improvement of assets,
including Liens existing on such assets at the time of acquisition thereof or at
the time of acquisition by the Company or any Restricted Subsidiary of any
business entity then owning such assets, whether or not such existing Liens were
given to secure the payment of the purchase price of the assets to which they
attach, provided that (A) the Lien shall attach solely to the assets acquired or
purchased (including any assets which are attached or otherwise adjoining such
assets) and (B) such Lien has been created or incurred by the Company or such
Restricted Subsidiary simultaneously with, or within one year after, the date of
acquisition, construction or improvement of such assets,
Five Year Credit Agreement

 

53



--------------------------------------------------------------------------------



 



(vi) in addition to the Liens permitted by the foregoing clauses of this
Section 5.01(g), additional Liens encumbering Principal Properties securing Debt
of the Company or any Restricted Subsidiary, provided, that the aggregate
principal amount of all such Debt so secured shall not at any time exceed 10% of
Net Tangible Assets, and
(vii) any extension, renewal or replacement of any Lien permitted by the
proceeding clauses (i) through (vi) inclusive in respect of the same property
theretofore subject to such Lien, incurred in connection with the extension,
renewal or refunding of the Debt secured thereby.
(h) Mergers, Sale of Assets.
(i) The Company will not merge or consolidate with or into any Person unless in
each case the Company shall be the surviving corporation, except that the
Company may consolidate with or merge into any other Person if such
consolidation or merger is, in the opinion of Board of Directors of the Company,
advantageous for tax or operational reasons (but not to effect the acquisition
of or by, or consolidation with, any Person that is not already a Subsidiary of
the Company), provided that:
(A) such Person (the “Surviving Corporation”) is a corporation organized under
the laws of the United States of America having a majority of its assets located
in the United States of America;
(B) at least a majority of the combined voting power of all Voting Stock of the
Surviving Corporation immediately after giving effect to such consolidation or
merger is owned by Persons which owned Voting Stock of the Company immediately
prior to giving effect thereto;
(C) no Default shall have occurred and be continuing at the time of such
proposed merger or consolidation or would result therefrom;
(D) the Company shall have provided to the Agent and the Lenders such corporate
governance and authorization documents, in form and substance satisfactory to
the Agent and the Lenders, as may be deemed necessary or advisable by the Agent
and the Lenders; and
(E) the Surviving Corporation shall expressly assume, by written agreement
delivered to the Agent and the Lenders, all of the obligations of the Company
under this Agreement, whereupon the Surviving Corporation shall (1) succeed to
all of the rights and obligations of the Company under this Agreement, (2) for
all purposes hereof be substituted for the Company hereunder, and (3) constitute
the “Company” and a “Borrower” bound by this Agreement.
(ii) The Company will not convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) 50% or more of the
consolidated assets of the Company and its Subsidiaries taken as a whole
(whether now owned or hereafter acquired) to, any Person, or permit any of its
Subsidiaries to do so, except that any Subsidiary of the Company may dispose of
assets to any other Subsidiary of the Company, provided, in each case, that no
Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
Five Year Credit Agreement

 

54



--------------------------------------------------------------------------------



 



(i) Transactions with Affiliates. The Company will not, and will not permit any
Subsidiary to enter into or be a party to any transaction or arrangement with
any Affiliate (other than the Company or any of its Subsidiaries) including,
without limitation, the purchase from, sale to or exchange of property with, or
the rendering of any service by or for, any such Affiliate, except upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate; provided, however, that the foregoing shall apply only if the effect
of all failures of the Company or such Subsidiary to take such actions would be
to cause a Material Adverse Effect.
(j) Termination of Pension Plans. The Company will not and will not permit any
ERISA Affiliate to withdraw from any Multiemployer Plan or permit any employee
benefit plan maintained by it to be terminated if such withdrawal or termination
could result in a withdrawal liability (as described in Part 1 of Subtitle E of
Title IV or ERISA) or the imposition of a Lien on any property of the Company or
any ERISA Affiliate pursuant to Section 4068 of ERISA, which liability or Lien
would have a Material Adverse Effect.
(k) Reports and Rights of Inspection. The Company will keep on a consolidated
basis proper books of record and account of its dealings or transactions of, or
in relation to, the business and affairs of the Company, in accordance with GAAP
consistently applied (except for changes concurred in by the independent public
accountants referred to in Section 5.01(k)(ii) hereof), and will furnish to the
Lenders (in duplicate if so specified below or otherwise requested):
(i) Quarterly Statements. Within 90 days (or, if the Public Debt Rating is BBB-
from S&P or Baa3 from Moody’s, 60 days) after the end of each quarterly fiscal
period (except the last) of each fiscal year, copies of:
(A) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such quarterly fiscal period, setting forth in comparative
form the consolidated figures for the fiscal year then most recently ended,
(B) consolidated statements of income of the Company and its Consolidated
Subsidiaries for such quarterly fiscal period, in each case setting forth in
comparative form the consolidated figures for the corresponding periods of the
preceding fiscal year, and
(C) consolidated statements of cash flows of the Company and its Consolidated
Subsidiaries for the portion of the fiscal year ending with such quarterly
fiscal period, setting forth in comparative form the consolidated figures for
the corresponding period of the preceding fiscal year,
all in reasonable detail and certified as complete and correct by an authorized
financial officer of the Company, provided, that the Company may comply with the
requirements of this paragraph (i) by furnishing within the time period
described above, the Company’s Quarterly Report on Form 10-Q as filed with the
Securities and Exchange Commission and provided further that the Company may
also comply with this paragraph (i) by publishing such data or documents on its
Internet web page or in another publicly accessible electronic database, unless
any Lender at any time makes a written request for hard copy disclosure only.
Five Year Credit Agreement

 

55



--------------------------------------------------------------------------------



 



(ii) Annual Statements. Within 120 days after the close of each fiscal year of
the Company, copies of:
(A) consolidated balance sheets of the Company and its Consolidated Subsidiaries
as of the close of such fiscal year, and
(B) consolidated statements of income and retained earnings and cash flows of
the Company and its Consolidated Subsidiaries for such fiscal year
in each case setting forth in comparative form the consolidated figures for the
preceding fiscal year, all in reasonable detail and accompanied by a report
thereon of a firm of independent public accountants of recognized national
standing selected by the Company to the effect that the consolidated financial
statements present fairly, in all material respects, the consolidated financial
position of the Company and its Consolidated Subsidiaries as of the end of the
fiscal year being reported on and the consolidated results of the operations and
cash flows for said year in conformity with GAAP and that the examination of
such accountants in connection with such financial statements has been conducted
in accordance with generally accepted auditing standards and included such tests
of the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances, provided, that the Company may comply
with the requirements of this paragraph (ii) by furnishing within the period
described above, the Company’s Annual Report on Form 10-K as filed with the
Securities and Exchange Commission and provided further that the Company also
may comply with the requirements of this paragraph (ii) by publishing such
documents or data on its Internet web page or in another publicly accessible
electronic database, unless any Lender at any time makes a written request for
hard copy disclosure only.
(iii) SEC and Other Reports. Promptly after filing, copies of any Form 10-Q,
Form 8-K, proxy materials or similar general report or notice filed with the
Securities and Exchange Commission and sent by the Company to shareholders
generally, and upon any Lender’s request, one copy of any other financial
statement (other than financial statements contemplated in paragraphs (i) and
(ii) above), report, notice or proxy statement sent by the Company to
shareholders generally and of each regular or periodic report (other than
financial statements contemplated in paragraphs (i) and (ii) above), and any
registration statement or prospectus filed by the Company or any Subsidiary with
the Securities and Exchange Commission or any successor agency not accorded
confidential status by the Securities and Exchange Commission; and provided
further that the Company may also comply with this paragraph (iii) by publishing
such data or documents on its Internet web page or in another publicly
accessible electronic database, unless any Lender at any time makes a written
request for hard copy disclosure only.
(iv) Officer’s Certificates. Within the period provided in paragraphs (i) and
(ii) above, a certificate of an authorized financial officer of the Company
stating that such officer has reviewed the provisions of this Agreement and
setting forth: (A) the information and computations (in sufficient detail)
required in order to establish whether the Company was in compliance with the
requirements of Section 5.01(f) at the end of the fiscal period covered by the
financial statements then being furnished, and (B) whether there existed as of
the date of such financial statements and whether, to the best of such officer’s
knowledge, there exists on the date of the certificate any Default and, if any
such Default exists on the date of the certificate, specifying the nature and
period of existence thereof and the action the Company is taking and proposes to
take with respect thereto, provided, however, that delivery to the Agent
pursuant to Section 9.02(b) of the certificates requested in this paragraph
(iv) within the period provided in paragraphs (i) and (ii) above shall be deemed
to satisfy the requirement set forth in this paragraph (iv);
Five Year Credit Agreement

 

56



--------------------------------------------------------------------------------



 



(v) Accountants’ Certificates. Within the period provided in paragraph
(ii) above, a certificate of the accountants who render an opinion with respect
to such financial statements, stating that they have reviewed Section 5.01(f)
and stating further that, in making their audit, such accountants have not
become aware of any Default under any of the terms or provisions of such
Sections insofar as any such terms or provisions pertain to or involve
accounting matters or determinations, and if any such Default then exists,
specifying the nature and period of existence thereof, provided, however, that
such accountants shall not be liable to any Lender or any successor or assignee
of any Lender, directly or indirectly, for failure to obtain knowledge of any
such Default which failure is not attributable to the negligence or misconduct
of such accountants, provided, however, that delivery to the Agent pursuant to
Section 9.02(b) of the certificates requested in this paragraph (v) within the
period provided in paragraphs (i) and (ii) above shall be deemed to satisfy the
requirement set forth in this paragraph (v);
(vi) Defaults. As soon as possible and in any event within five Business Days
after a Responsible Officer of the Company has actual knowledge of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default and the action that the Company has taken and proposes to take with
respect thereto; and
(vii) Requested Information. With reasonable promptness, such other data and
information regarding the financial condition of the Company and its
Subsidiaries as any Lender through the Agent may reasonably request. Without
limiting the foregoing, upon a reasonable request made in writing to the
Company, the Company will, subject to applicable regulations of the Federal
government relating to classified information and reasonable security and safety
regulations of the Company, permit the Agent or any Lender (or such person as
the Agent or such Lender may designate on its behalf) to visit the headquarters
of the Company and to examine the books of account of the Company and its
Subsidiaries as reflect the creditworthiness of the Company, to make copies and
extracts therefrom and to discuss the affairs, finances and accounts of the
Company and its Subsidiaries with its officers and employees at all such
reasonable times and as often as may be reasonably requested, provided, that
nothing contained in this sentence shall require the Company to divulge or
otherwise make available the Company’s trade secrets, processes, other know-how
and proprietary property or information.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) (i) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or (ii) any Borrower shall fail to pay any
interest on any Advance within five Business Days after the same becomes due and
payable, or (iii) any Borrower shall fail to pay any fee payable under
Section 2.05 within five Business Days after written notice by the Agent or any
Lender that the same is due and payable; or
Five Year Credit Agreement

 

57



--------------------------------------------------------------------------------



 



(b) Any representation or warranty made by the Company herein or by any Borrower
(or any of its officers) in connection with this Agreement, or by any Designated
Subsidiary in the Designation Letter pursuant to which such Designated
Subsidiary became a Borrower, shall prove to have been incorrect in any material
adverse respect when made; or
(c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 2.11(b)(ii) or Section 5.01(a)(i), (f), (g), (h),
(j) or (k), or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or
(d) The Company or any of its Restricted Subsidiaries shall fail to pay any
principal of or premium or interest on any obligation for borrowed money that is
outstanding in a principal amount of at least $75,000,000 in the aggregate (but
excluding obligations for borrowed money outstanding hereunder and obligations
for borrowed money owed to the Company or any such Subsidiary) of the Company or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), or any other event shall occur or condition shall exist under any
agreement or instrument relating to any such obligations for borrowed money and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such failure to pay or other event or
condition is to accelerate the maturity of such obligation for borrowed money;
or
(e) The Company or any of its Restricted Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Restricted Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Restricted Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
(f) Judgments or orders for the payment of money in excess of $75,000,000 in the
aggregate shall be rendered against the Company or any of its Restricted
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if, for so long as and to the extent that (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order;
Five Year Credit Agreement

 

58



--------------------------------------------------------------------------------



 



then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Revolving Credit Advances
by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and the obligation
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to any
Borrower under any Bankruptcy Law, (A) the obligation of each Lender to make
Advances (other than Revolving Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.04(c)) and the obligation of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers.
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, at the Borrowers’ option, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding (but only to the extent such
Available Amount has not already been Cash Collateralized) or (b) within two
Business Days after such demand, make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders. If
at any time the Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agent and
the Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. If any Letter of Credit expires and is undrawn, the
Agent shall promptly deliver to the Borrowers the funds in the L/C Cash
Collateral Account relating to such Letter of Credit. All interest and other
amounts, if any, earned in the L/C Cash Collateral Account shall be for the
account of the Borrowers.
Five Year Credit Agreement

 

59



--------------------------------------------------------------------------------



 



ARTICLE VII
GUARANTY
SECTION 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of this Agreement or any Note (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Agent or any Lender in enforcing any rights under this Guaranty. Without
limiting the generality of the foregoing, the Company’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Borrower to the Agent or any Lender under or in respect of
this Agreement but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such Borrower. Notwithstanding anything in this Article VII or elsewhere in this
Agreement to the contrary, prior to the payment by the Company of any of the
Guaranteed Obligations hereunder, the Agent shall give the Company written
notice of the event that gave rise to the demand for payment therefor and shall
provide the Company five Business Days within which to cure or otherwise remedy,
or cause the appropriate Borrower to cure or otherwise remedy, such event.
SECTION 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this
Agreement, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of the Company under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other obligations of any other Borrower under or in respect of this Agreement,
and a separate action or actions may be brought and prosecuted against the
Company to enforce this Guaranty, irrespective of whether any action is brought
against any other Borrower or whether any other Borrower is joined in any such
action or actions. The liability of the Company under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Company hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to, any or all of the following:
(a) any lack of validity or enforceability of this Agreement or any agreement or
instrument relating thereto;
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under or in respect of this Agreement, or any other amendment or
waiver of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;
(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(d) any manner of application of any collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Borrower under this Agreement or any other assets of any
Borrower or any of its Subsidiaries;
Five Year Credit Agreement

 

60



--------------------------------------------------------------------------------



 



(e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of the Company or other
guarantor or surety with respect to the Guaranteed Obligations; or
(h) any other circumstance (including, without limitation, any statute of
limitations, but not including payment) or any existence of or reliance on any
representation by the Agent or any Lender that might otherwise constitute a
defense available to, or a discharge of, the Company, any Borrower or any other
guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any other
Borrower or otherwise, all as though such payment had not been made.
SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
(b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c) The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any of the Agent or the Lenders, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
(d) The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.
(e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.
Five Year Credit Agreement

 

61



--------------------------------------------------------------------------------



 



SECTION 7.04. Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any other Borrower or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Company in violation of the immediately preceding sentence at any time prior to
the later of (a) the payment in full in cash of the Guaranteed Obligations and
all other amounts payable under this Guaranty and (b) the Termination Date, such
amount shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) the Company shall
make payment to the Agent or any Lender of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full in cash
and (iii) the Termination Date shall have occurred, the Agent and the Lenders
will, at the Company’s request and expense, execute and deliver to the Company
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Company of an interest
in the Guaranteed Obligations resulting from such payment made by the Company
pursuant to this Guaranty.
SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.06. The Guarantor shall not have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Agent and the Lenders.
ARTICLE VIII
THE AGENT
SECTION 8.01. Appointment and Authority. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Citibank, N.A. to act on its behalf as the
Agent hereunder and under the Notes and authorizes the Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agent, the Lenders and the Issuing Banks, and the Borrowers shall
not have rights as a third-party beneficiary of any of such provisions (except
as otherwise provided in Section 8.07). It is understood and agreed that the use
of the term “agent” herein or in any Notes (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Five Year Credit Agreement

 

62



--------------------------------------------------------------------------------



 



SECTION 8.02. Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any duties or
obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Agent:
(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by a Borrower, a Lender or an Issuing Bank.
(c) The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.
Five Year Credit Agreement

 

63



--------------------------------------------------------------------------------



 



SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless the Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
SECTION 8.05. Indemnification. (a) The Lenders (other than the Designated
Bidders) agree to indemnify the Agent (to the extent not reimbursed by a
Borrower), ratably according to the respective principal amounts of the
Revolving Credit Advances then owed to each of them (or if no Revolving Credit
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement (collectively, the “Indemnified Costs”), provided that no Lender shall
be liable for any portion of the Indemnified Costs resulting from the Agent’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender (other than the Designated Bidders) agrees to reimburse the Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by a Borrower.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.05 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.
(b) Each Lender (other than the Designated Bidders) severally agrees to
indemnify the Issuing Banks (to the extent not reimbursed by a Borrower in
accordance with this Agreement) from and against such Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any such Issuing Bank in any way relating to or arising out of
this Agreement or any action taken or omitted by such Issuing Bank hereunder or
in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Issuing Bank’s gross negligence or willful misconduct as found in a final,
non-appealable judgment by a court of competent jurisdiction. Without limitation
of the foregoing, each Lender (other than the Designated Bidders) agrees to
reimburse any such Issuing Bank promptly upon demand for its ratable share of
any costs and expenses (including, without limitation, fees and expenses of
counsel) payable by a Borrower under Section 9.04, to the extent that such
Issuing Bank is not reimbursed for such costs and expenses by a Borrower in
accordance with the terms of this Agreement.
Five Year Credit Agreement

 

64



--------------------------------------------------------------------------------



 



(c) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Revolving Credit Advances outstanding at such
time and owing to the respective Lenders, (ii) their respective Pro Rata Shares
of the aggregate Available Amount of all Letters of Credit outstanding at such
time and (iii) their respective Unused Commitments at such time; provided that
the aggregate principal amount of Revolving Credit Advances owing to the Issuing
Banks as a result of drawings under Letters of Credit shall be considered to be
owed to the Lenders ratably in accordance with their respective Revolving Credit
Commitments. The failure of any Lender to reimburse the Agent or any such
Issuing Bank, as the case may be, promptly upon demand for its ratable share of
any amount required to be paid by the Lenders to the Agent or such Issuing Bank,
as the case may be, as provided herein shall not relieve any other Lender of its
obligation hereunder to reimburse the Agent or such Issuing Bank, as the case
may be, for its ratable share of such amount, but no Lender shall be responsible
for the failure of any other Lender to reimburse the Agent or any such Issuing
Bank, as the case may be, for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.
SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any Notes by or
through any one or more sub-agents appointed by the Agent. The Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Agent. The Agent shall not be responsible for the negligence or
misconduct of any sub agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
SECTION 8.07. Resignation of Agent. (a) The Agent may at any time give notice of
its resignation to the Lenders, the Issuing Banks and the Company. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be a bank with an office in the United States
or an Affiliate of any such bank with an office in the United States; provided,
that, unless an Event of Default shall exist and be continuing, such successor
Agent shall be subject to the approval of the Company. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders and the Issuing Banks, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof (i) the Required Lenders may, by notice in writing
to the Company and such Person or (ii) the Company may, with the written consent
of the Required Lenders, by notice in writing to such Person, remove such Person
as Agent, to the extent permitted by applicable law, and appoint a successor;
provided, that, unless an Event of Default shall exist and be continuing, such
successor Agent shall be subject to the approval of the Company. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
Five Year Credit Agreement

 

65



--------------------------------------------------------------------------------



 



(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the Notes (except that in the
case of any collateral security held by the Agent on behalf of the Lenders or
the Issuing Banks hereunder, the retiring or removed Agent shall continue to
hold such collateral security until such time as a successor Agent is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender and Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Agent, and the retiring or removed Agent shall be discharged from all of
its duties and obligations hereunder or under the Notes. The fees payable by the
Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Agent’s resignation or removal hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.
SECTION 8.08. Non-Reliance on Agent and Other Lenders. Each Lender and Issuing
Bank acknowledges that it has, independently and without reliance upon the Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any Note or any related agreement or any document furnished hereunder or
thereunder.
SECTION 8.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
co-documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the Notes, except in
its capacity, as applicable, as the Agent, a Lender or an Issuing Bank
hereunder.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender (other than a Designated Bidder)
directly affected thereby, do any of the following: (a) waive any of the
conditions specified in Section 3.01, (b) increase the Commitment of any Lender
other than as provided in Section 2.19, (c) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, (d) postpone any date fixed for any payment of principal of, or
interest on, the Revolving Credit Advances or any fees or other amounts payable
hereunder other than as provided in Section 2.20, (e) change the percentage of
the Revolving Credit Commitments, the aggregate Available Amount of outstanding
Letters of Credit or of the aggregate unpaid principal amount of the Revolving
Credit Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder, (f) release the Company
from any of its obligations under Article VII or (g) amend this Section 9.01;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note; and provided, further, that no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Banks in addition to the Lenders
required above to take such action, affect the rights or obligation of the
Issuing Banks in their capacity as Issuing Banks under this Agreement.
Five Year Credit Agreement

 

66



--------------------------------------------------------------------------------



 



Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder except as provided in the definition of “Required Lenders”, and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected without the consent of any
Defaulting Lender, provided that any such amendment or waiver that would
increase the Commitment of such Defaulting Lender, postpone the date fixed for
any payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal of, or interest on, the Advances or any fees or other
amounts owing to such Defaulting Lender hereunder, or alter the terms of this
sentence will require the consent of such Defaulting Lender.
SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
(i) if to the Company, to it at Four Coliseum Center, 2730 West Tyvola Road,
Charlotte, North Carolina 28217, Attention: Treasurer, Telecopier
No. 704-423-7075, Telephone No. 704-423-8640;
(ii) if to the Agent, Citibank, N.A. at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications, Facsimile No.
(212) 994-0961; Telephone No.                     ;
(iii) if to [ _______ ] in its capacity as Issuing Bank, to it at
                    , Attention of                      (Facsimile No.
                    ; Telephone No.                     ), and if to any other
Issuing Bank, to it at the address provided in writing to the Agent and the
Company at the time of its appointment as an Issuing Bank hereunder;
(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Bank pursuant to Article II if such Lender or
Issuing Bank, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Five Year Credit Agreement

 

67



--------------------------------------------------------------------------------



 



Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d) Platform.
(i) The Company agrees that the Agent may, but shall not be obligated to, make
the Communications (as defined below) available to the Issuing Banks and the
other Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak
or a substantially similar electronic transmission system (the “Platform”).
(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Company’s or the
Agent’s transmission of communications through the Platform, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party. “Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Company provides to the Agent
pursuant to this Agreement or the transactions contemplated therein which is
distributed to the Agent any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.
(e) Notwithstanding anything to the contrary contained in this Agreement or any
Note, (i) any notice to the Borrowers or to any one of them required under this
Agreement or any such Note that is delivered to the Company shall constitute
effective notice to the Borrowers or to any such Borrower, including the Company
and (ii) any Notice of Borrowing or any notice of Conversion delivered pursuant
to Section 2.09 may be delivered by any Borrower or by the Company, on behalf of
any other Borrower. Each Designated Subsidiary hereby irrevocably appoints the
Company as its authorized agent to receive and deliver notices in accordance
with this Section 9.02, and hereby irrevocably agrees that (A) in the case of
clause (i) of the immediately preceding sentence, the failure of the Company to
give any notice referred to therein to any such Designated Subsidiary to which
such notice applies shall not impair or affect the validity of such notice with
respect thereto and (B) in the case of clause (ii) of the immediately preceding
sentence, the delivery of any such notice by the Company, on behalf of any other
Borrower, shall be binding on such other Borrower to the same extent as if such
notice had been executed and delivered directly by such Borrower.
Five Year Credit Agreement

 

68



--------------------------------------------------------------------------------



 



SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The Company agrees to pay on demand all
costs and expenses of the Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of
counsel for the Agent with respect thereto and with respect to advising the
Agent as to its rights and responsibilities under this Agreement. The Company
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).
(b) The Company agrees to indemnify and hold harmless the Agent and each Lender
and each of their Affiliates and their officers, directors, employees, agents
and advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Company, its directors, equityholders
or creditors or an Indemnified Party or any other Person, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. Each Lender, the Agent and the
Company agree not to assert any claim for special, indirect, consequential or
punitive damages against any other party, any of their Affiliates, or any of
their respective directors, officers, employees, attorneys and agents, on any
theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
Five Year Credit Agreement

 

69



--------------------------------------------------------------------------------



 



(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance, LIBO Rate Advance or Local Rate Advance is made by a Borrower to or for
the account of a Lender (i) other than on the last day of the Interest Period
for such Advance, as a result of a payment or Conversion pursuant to
Section 2.09, 2.11 or 2.13, acceleration of the maturity of the Notes pursuant
to Section 6.01 or for any other reason, or by an Eligible Assignee to a Lender
other than on the last day of the Interest Period for such Advance upon an
assignment of rights and obligations under this Agreement pursuant to
Section 9.06 as a result of a demand by the Company pursuant to Section 2.22 or
(ii) as a result of a payment or Conversion pursuant to Section 2.09, 2.11 or
2.13, the applicable Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. If any Eurocurrency Rate Advance, LIBO Rate Advance or
Local Rate Advance denominated in a Committed Currency is required to be
exchanged into an Equivalent amount of Dollars pursuant to Section 2.09 or 2.13,
the Company shall indemnify each Lender for all losses, costs and expenses
suffered or incurred by such Lender as a result of such exchange (including,
without limitation, any foreign exchange loss). If the amount of the Committed
Currency purchased by any Lender in the case of a Conversion or exchange of
Advances in the case of Section 2.09 or 2.13 exceeds the sum required to satisfy
such Lender’s liability in respect of such Advances, such Lender agrees to remit
to the Company such excess.
(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
SECTION 9.05. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, the Agent and the Initial Issuing Banks and when the
Agent shall have been notified by the Required Lenders that each such Lender has
executed it and thereafter shall be binding upon and inure to the benefit of
each Borrower, the Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender.
SECTION 9.06. Assignments, Designations and Participations. (a) Successors and
Assigns Generally. No Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (e) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (e) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or in the case of an assignment to a Lender or an
Affiliate of a Lender, no minimum amount need be assigned; and
Five Year Credit Agreement

 

70



--------------------------------------------------------------------------------



 



(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $20,000,000 (or in the case of an assignment to a
Lender, $5,000,000) or an integral multiple of $1,000,000 in excess thereof,
unless each of the Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a Lender
or an Affiliate of a Lender; provided that the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within ten Business Days after having received notice
thereof;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments to a Person who is not a Lender or an
Affiliate of a Lender; and
(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the Agent
an Administrative Questionnaire.
(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
Five Year Credit Agreement

 

71



--------------------------------------------------------------------------------



 



(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances and participations in
Letters of Credit in accordance with its Pro Rata Share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 9.04 and shall continue to be obligated under
Section 8.05, in each case with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in New Castle, Delaware a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Company, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Company and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d) Designated Bidders. (i) Each Lender (other than the Designated Bidders) may
designate one or more banks or other entities to have a right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03; provided,
however, that (i) no such Lender shall be entitled to make more than two such
designations, (ii) each such Lender making one or more of such designations
shall retain the right to make Competitive Bid Advances as a Lender pursuant to
Section 2.03, (iii) each such designation shall be to a Designated Bidder and
(iv) the parties to each such designation shall execute and deliver to the
Agent, for its acceptance and recording in the Register, a Designation
Agreement. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Designation Agreement, the designee
thereunder shall be a party hereto with a right to make Competitive Bid Advances
as a Lender pursuant to Section 2.03 and the obligations related thereto.
Five Year Credit Agreement

 

72



--------------------------------------------------------------------------------



 



(ii) By executing and delivering a Designation Agreement, the Lender making the
designation thereunder and its designee thereunder confirm and agree with each
other and the other parties hereto as follows: (i) such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such designee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Designation Agreement; (iv) such designee will, independently and without
reliance upon the Agent, such designating Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such designee confirms that it is a Designated Bidder;
(vi) such designee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
designee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(iii) Upon its receipt of a Designation Agreement executed by a designating
Lender and a designee representing that it is a Designated Bidder, the Agent
shall, if such Designation Agreement has been completed and is substantially in
the form of Exhibit D hereto, (i) accept such Designation Agreement, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
(e) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Company, the Agent, the Issuing
Banks and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.05 with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 9.01 that affects such Participant. The Company agrees that
each Participant shall be entitled to the benefits of Sections 2.12 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Sections 2.22 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a
Lender; provided that such Participant agrees to be subject to Section 9.15 as
though it were a Lender.
Five Year Credit Agreement

 

73



--------------------------------------------------------------------------------



 



Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and each Participant’s rights and/or obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person except to the extent that such disclosure is necessary to
establish that such Commitment, Advance or other obligation is in registered
form under the Code. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.
(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
is organized under the laws of a jurisdiction outside of the United States shall
not be entitled to the benefits of Section 2.14 unless the Company is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Company, to comply with Section 2.15(e) as though it were a
Lender.
(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h) Each Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and
recordation fee of $3,500.
(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Agent and the Company, the option to provide to the applicable Borrower all or
any part of any Advance that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Advance, and (ii) if
an SPC elects not to exercise such option or otherwise fails to provide all or
any part of such Advance, the Granting Lender shall be obligated to make such
Advance pursuant to the terms hereof. Each SPC shall have granted its Granting
Lender an irrevocable power of attorney to deliver and receive all
communications and notices under this Agreement and to exercise, in its
reasonable discretion, on behalf of such SPC, all of such SPC’s voting rights
under this Agreement. No additional Note shall be required to evidence the
Advances or portion thereof made by an SPC and the Granting Lender shall be
deemed to hold its Note as agent for such SPC to the extent of the Advances or
portion thereof funded by such SPC. In addition, any payments for the account of
any SPC shall be paid to its respective Granting Lender as agent for such SPC.
The making of an Advance by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Advance were made by such
Granting Lender (and shall not result in any additional amounts being payable by
any Borrower under this Agreement). Each party
Five Year Credit Agreement

 

74



--------------------------------------------------------------------------------



 



hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 9.06(i), any SPC may (i) with notice to, but without the prior written
consent of, the Company and the Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by the Company
and Agent) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Advances and (ii) disclose on
a confidential basis any non-public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.06(i) may not be
amended without the written consent of the SPC.
SECTION 9.07. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Company, except that each of the Agent and each of the Lenders may disclose
Confidential Information (a) to its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Confidential
Information confidential on substantially the same terms as provided herein),
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Company and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Advances; (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 9.07 by the Agent
or such Lender, or (y) is or becomes available to the Agent or such Lender on a
nonconfidential basis from a source other than the Company and (i) with the
consent of the Company.
SECTION 9.08. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.
SECTION 9.10. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
Five Year Credit Agreement

 

75



--------------------------------------------------------------------------------



 



(b) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Foreign Currency into Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Foreign Currency with Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
(c) The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
SECTION 9.11. Jurisdiction, Etc. (a) Each of the parties hereto irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The Company hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 9.02. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
Five Year Credit Agreement

 

76



--------------------------------------------------------------------------------



 



SECTION 9.12. Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time, upon not less than five Business Days’ notice in
the case of any Subsidiary so designated after the Effective Date, notify the
Agent that the Company intends to designate a Subsidiary as a “Designated
Subsidiary” for purposes of this Agreement. On or after the date that is five
Business Days after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for all purposes of this Agreement,
and, upon fulfillment of the applicable conditions set forth in Section 3.02 and
after such Designation Letter is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.12(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.06).
As soon as practicable after receiving notice from the Company or the Agent of
the Company’s intent to designate a Subsidiary as a Designated Borrower, and in
any event no later than five Business Days after the delivery of such notice,
for a Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, any Lender
that may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Agent in writing. With
respect to each Protesting Lender, the Company shall, effective on or before the
date that such Designated Subsidiary shall have the right to borrow hereunder,
either (A) notify the Agent and such Protesting Lender that the Commitments of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Designated Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Designated Subsidiary” hereunder.
Five Year Credit Agreement

 

77



--------------------------------------------------------------------------------



 



(b) Termination. Upon the request of the Company and the payment and performance
in full of all of the indebtedness, liabilities and obligations of any
Designated Subsidiary under this Agreement and the Notes issued by it, then, so
long as at such time such Designated Subsidiary has not submitted a Notice of
Revolving Credit Borrowing, such Designated Subsidiary’s status as a Borrower
and as a Designated Subsidiary shall terminate upon notice to such effect from
the Agent to the Lenders (which notice the Agent shall promptly deliver to the
Lenders following its receipt of such a request from the Company). Thereafter,
the Lenders shall be under no further obligation to make any Advances to such
Designated Subsidiary.
SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the applicable Borrower
shall have a claim against such Issuing Bank, and such Issuing Bank shall be
liable to such Borrower, to the extent of any direct, but not consequential,
damages suffered by such Borrower that such Borrower proves were caused by
(i) such Issuing Bank’s willful misconduct or gross negligence as determined in
a final, non-appealable judgment by a court of competent jurisdiction in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
SECTION 9.14. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Company that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
or the Agent, as applicable, to identify such Borrower in accordance with the
Patriot Act. Each Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
Five Year Credit Agreement

 

78



--------------------------------------------------------------------------------



 



SECTION 9.15. Right of Setoff. If an Event of Default shall have occurred and be
continuing and upon the request of the Required Lenders to declare the Advances
due and payable in accordance with Section 6.01, each Lender, each Issuing Bank,
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of any Borrower (but
excluding, for the avoidance of doubt, any deposits that are held in a custodial
or fiduciary capacity for a Person other than a Borrower) against any and all of
the obligations of such Borrower now or hereafter existing under this Agreement
or any Note to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any Note and although such obligations
of such Borrower may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or such Issuing Bank different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of
Section 2.21 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such Issuing Bank or their
respective Affiliates may have. Each Lender and Issuing Bank agrees to notify
the applicable Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 9.16. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
[Remainder of page intentionally left blank]
Five Year Credit Agreement

 

79



--------------------------------------------------------------------------------



 



SECTION 9.17. Waiver of Jury Trial. The Company, the Agent and the Lenders
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the Notes or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            GOODRICH CORPORATION
      By:           Name:           Title:               By:           Name:    
      Title:           CITIBANK, N.A.,
as Agent, as Initial Issuing Bank and as Lender
      By:           Name:           Title:           BANK OF AMERICA, N.A.,
as Initial Issuing Bank and as Lender
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Initial Issuing Bank and as Lender
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:      

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
      By:           Name:           Title:               By:           Name:    
      Title:           BARCLAYS BANK PLC
      By:           Name:           Title:           CREDIT SUISSE, CAYMAN
ISLANDS BRANCH
      By:           Name:           Title:               By:           Name:    
      Title:           DEUTSCHE BANK AG NEW YORK BRANCH
      By:           Name:           Title:               By:           Name:    
      Title:           ROYAL BANK OF CANADA
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC
      By:           Name:           Title:      

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            UBS AG, STAMFORD BRANCH
      By:           Name:           Title:               By:           Name:    
      Title:           THE BANK OF NEW YORK MELLON
      By:           Name:           Title:      

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
GOODRICH CORPORATION
FIVE YEAR CREDIT AGREEMENT
COMMITMENTS

                      Revolving Credit     Letter of Credit   Name of Initial
Lender   Commitment     Commitment  
 
               
Citibank, N.A.
  $ 80,000,000     $ 100,000,000  
JPMorgan Chase Bank, N.A.
  $ 80,000,000     $ 100,000,000  
Bank of America, N.A.
  $ 80,000,000     $ 100,000,000  
Wells Fargo Bank, National Association
  $ 52,000,000     $ 0  
Credit Agricole Corporate and Investment Bank
  $ 52,000,000     $ 0  
Barclays Bank PLC
  $ 52,000,000     $ 0  
Credit Suisse AG, Cayman Island Branch
  $ 52,000,000     $ 0  
Deutsche Bank AG New York Branch
  $ 52,000,000     $ 0  
Royal Bank of Canada
  $ 52,000,000     $ 0  
The Royal Bank of Scotland plc
  $ 52,000,000     $ 0  
UBS AG, Stamford Branch
  $ 52,000,000     $ 0  
The Bank of New York Mellon
  $ 44,000,000     $ 0  
 
               
Total:
  $ 700,000,000     $ 300,000,000  

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(b)
GOODRICH CORPORATION
FIVE YEAR CREDIT AGREEMENT
EXISTING LETTERS OF CREDIT

                              Issue Date   Expiry Date   Issuing Bank   Number  
  Beneficiary   Amount  
01/16/2003
  1/16/2012   Bank of America     3053449     Liberty Mutual Insurance Company  
$ 2,824,132.00  
12/29/2003
  8/01/2011   Bank of America     3060815     Nat’l Union Fire Ins. Co. of
Pittsburgh PA   $ 1,422,000.00  
1/03/2001
  1/02/2012   Bank of America     3033418     National Union Fire Insurance   $
5,609,000.00  
9/15/2003
  9/15/2011   Bank of America     3058719     NJ Department of Environmental   $
35,000.00  
11/04/2003
  11/04/2011   Bank of America     3059301     CT Dept of Environmental
Protection   $ 1,000,000.00  
3/05/2010
  1/30/2012   Bank of America     3071075     Diehl Gmbh   $ 1,114,484.00  
5/07/2010
  5/25/2012   Bank of America     3071074     SAAB   $ 7,537,231.90  
11/15/2004
  11/11/2011   Bank of America     3071694     Wachovia Bank NA   $ 1,586,176.00
 
3/02/2009
  9/08/2011   Bank of America     3098738     Sojitz Aerospace America   $
1,061,954.80  
3/25/2009
  9/08/2011   Bank of America     3099035     Sojitz Aerospace America   $
5,933,014.45  
3/17/2009
  4/01/2012   Bank of America     3098906     US Environmental Protection   $
77,998.00  
3/25/2009
  9/08/2011   Bank of America     3099057     Sojitz Aerospace America   $
2,534,631.55  
10/22/2009
  9/30/2011   Bank of America     3101130     Sojitz Aerospace America   $
113,080.00  
11/13/2009
  3/31/2012   Bank of America     3101314     Sojitz Aerospace America   $
1,280,000.00  
12/17/2009
  3/17/2012   Bank of America     3101588     BNP Paribas Chicago Branch   $
756,191.10  
9/16/2009
  10/02/2011   Bank of America     3100688     TMB Bank Public Company   $
1,942,198.80  
9/16/2009
  10/02/2011   Bank of America     3100689     TMB Bank Public Company   $
647,399.60  
8/26/2005
  8/01/2011   Bank of America     3076993     Ace American Insurance Company   $
6,714,399.00  
7/10/2007
  11/03/2011   Bank of America     3088949     Korea Aerospace Research   $
558,706.00  
8/01/2007
  8/01/2011   Bank of America     3089298     Tullahoma Utilities Board   $
270,000.00  
9/17/2009
  8/31/2011   Bank of America     3100810     Sojitz Aerospace America   $
57,513.00  
8/03/2010
  8/03/2011   Bank of America     3071077     Ace American Insurance Company   $
368,148.00  
12/06/2010
  12/31/2011   Bank of America     3071079     Defense Acquisition Program   $
23,200.00  
02/08/2011
  2/08/2012   Bank of America     3071081     Rafael USA Inc   $ 409,114.37  
04/01/2011
  04/01/2012   Bank of America     3071083     U.S. Environmental Protection   $
750,000  
5/31/2007
  5/31/2011   Bank of America     3088345     Old Republic Insurance Company   $
624,609.00  
8/17/2007
  8/17/2011   Bank of America     3089539     State of Utah   $ 200,000.00  
7/15/2010
  7/15/2011   Bank of America     3071078     US Environmental Protection   $
48,082.50  
 
                  Total   $ 45,498,264.07  

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
U.S.$                    
                                                                                          Dated:
                    , 201_
FOR VALUE RECEIVED, the undersigned,                     , a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                      (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Five Year Credit
Agreement dated as of May 20, 2011 among the Borrower, [Goodrich Corporation,]
the Lender and certain other lenders parties thereto, and Citibank, N.A. as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 399 Park Avenue, New York, New York 10043, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Revolving Credit Advance owing
to the Lender by the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto which is part of
this Promissory Note.
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note, (ii) contains provisions for
determining the Dollar Equivalent of Revolving Credit Advances denominated in
Committed Currencies and (iii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

                  [NAME OF BORROWER]    
 
           
 
  By:        
 
     
 
Title:    

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               

Five Year Credit Agreement

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2 — FORM OF
COMPETITIVE BID
PROMISSORY NOTE
U.S.$                    
                                                                                                Dated:
                    , 201_
FOR VALUE RECEIVED, the undersigned,                     , a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                                          (the “Lender”) for the account
of its Applicable Lending Office (as defined in the Five Year Credit Agreement
dated as of May 20, 2011 among the Borrower, [Goodrich Corporation,] the Lender
and certain other lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined)), on                     , 201_, the principal amount of
[U.S.$                    ] [for a Competitive Bid Advance in a Foreign
Currency, list currency and amount of such Advance].
The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:
Interest Rate:  _____% per annum (calculated on the basis of a year of
                     days for the actual number of days elapsed).
Both principal and interest are payable in lawful money of                     
to Citibank, as agent, for the account of the Lender at the office of Citibank,
at                                          in same day funds.
This Promissory Note is one of the Competitive Bid Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

                  [NAME OF BORROWER]    
 
           
 
  By:        
 
     
 
Title:    

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1 — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned,                     , a  _____  corporation refers to the Five
Year Credit Agreement, dated as of May 20, 2011 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, [Goodrich Corporation,]
certain Lenders parties thereto and Citibank, N.A., as Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Revolving Credit Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Revolving Credit Borrowing (the “Proposed Revolving
Credit Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 201__.
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurocurrency Rate Advances].
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                    ][for a Revolving Credit Borrowing in a Committed Currency,
list currency and amount of Revolving Credit Borrowing].
[(iv) The initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Revolving Credit Borrowing is  _____  month[s].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in subsection (c)(ii) thereof
and in subsection (d)(i) thereof) (and, if such Revolving Credit Borrowing shall
have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Letter,
other than the representation set forth in subsection (i) of paragraph 5
thereof) are correct on and as of such date (except to the extent that any
expressly relate to any earlier date), before and after giving effect to such
Revolving Credit Borrowing or such Extension Date and to the application of the
proceeds therefrom, as though made on and as of such date, and
Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

                  Very truly yours,

[NAME OF BORROWER]    
 
           
 
  By:        
 
     
 
Title:    

Five Year Credit Agreement

 

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
The undersigned,                     , refers to the Five Year Credit Agreement,
dated as of May 20, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, [Goodrich Corporation,] certain Lenders parties thereto
and Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

         
(A) Date of Competitive Bid Borrowing
                          
(B) Amount of Competitive Bid Borrowing
                          
(C) [Maturity Date] [Interest Period]
                          
(D) Interest Rate Basis
                          
(E) Day Count Convention
                          
(F) Interest Payment Date(s)
                          
(G) Currency
                          
(H) Borrower’s Account Location
                          
(I)   ___________________
                          

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Competitive Bid
Borrowing:
(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement (except the representations set forth in subsection (c)(ii) thereof
and in subsection (d)(i) thereof) (and, (and, if such Competitive Bid Borrowing
shall have been requested by a Designated Subsidiary, the representations and
warranties of such Designated Subsidiary contained in its Designation Letter,
other than the representation set forth in subsection (i) of paragraph 5
thereof) are correct on and as of the date of such Competitive Bid Borrowing
(except to the extent that any expressly relate to any earlier date), before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date, and
Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



(b) no event has occurred and is continuing, or would result from the Proposed
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default; and
(c) the aggregate amount of the Proposed Competitive Bid Borrowing and all other
Borrowings to be made on the same day under the Credit Agreement is within the
aggregate amount of the unused Commitments of the Lenders.
The undersigned hereby confirms that the Proposed Competitive Bid Borrowing is
to be made available to it in accordance with Section 2.03(a)(v) of the Credit
Agreement.

                  Very truly yours,

[NAME OF BORROWER]    
 
           
 
  By:        
 
     
 
Title:    

Five Year Credit Agreement

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not joint.]14
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

         
1.
  Assignor[s]:    
 
       
 
       
 
            [Assignor [is] [is not] a Defaulting Lender]

 

      11  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  12  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  13  
Select as appropriate.
  14  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



         
2.
  Assignee[s]:    
 
       
 
       
 
            [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]
 
       
3.
  Borrower(s):    
 
       
 
        4.   Agent:Citibank, N.A., as the administrative agent under the Credit
Agreement
 
       
5.
  Credit Agreement:   The $700,000,000 Five Year Credit Agreement dated as of
May 20, 2011 among Goodrich Corporation, the Lenders parties thereto, Citibank,
N.A., as Agent, and the other agents parties thereto]
 
       
6.
  Assigned Interest[s]:    

                                                      Aggregate Amount    
Amount of     Percentage                     of Commitment/     Commitment/    
Assigned of         Assignor[s]   Assignee[s]     Advances for all     Advances
    Commitment/     CUSIP   15   16     Lenders 18     Assigned 8     Advances
19     Number  
 
          $       $           %        
 
          $       $           %        
 
          $       $           %        

         
[7.
  Trade Date:                       ]20

[Page break]
 

      15  
List each Assignor, as appropriate.
  16  
List each Assignee, as appropriate.
  18  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  19  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  20  
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

Five Year Credit Agreement

 

-2-



--------------------------------------------------------------------------------



 



Effective Date:                       _____, 20_____  [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR[S]21

[NAME OF ASSIGNOR]
      By:           Title:              [NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE[S]22

[NAME OF ASSIGNEE]
      By:           Title:              [NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]23 Accepted:

          CITIBANK, N.A., as Agent    
 
       
By:
       
 
 
 
Title:    

[Consented to:]24
 

      21  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
  22  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
  23  
To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
  24  
To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Five Year Credit Agreement

 

-3-



--------------------------------------------------------------------------------



 



          [NAME OF RELEVANT PARTY]    
 
       
By:
       
 
 
 
Title:    

Five Year Credit Agreement

 

-4-



--------------------------------------------------------------------------------



 



ANNEX 1
GOODRICH CORPORATION
Five Year Credit Agreement dated as of May 20, 2011
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, any Note or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or any Note, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under the Credit Agreement or any Note.
1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.06(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(k) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, [the][any] Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
Five Year Credit Agreement

 

-5-



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Five Year Credit Agreement

 

-6-



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
DESIGNATION AGREEMENT
Dated                     , 201_
Reference is made to the Credit Agreement dated as of May 20, 2011 (as amended
or modified from time to time, the “Credit Agreement”) among GOODRICH
CORPORATION, a New York corporation (the “Company”), the Lenders (as defined in
the Credit Agreement) and Citibank, N.A., as agent for the Lenders (the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
                                         (the “Designor”) and
                                         (the “Designee”) agree as follows:
1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Advances pursuant to
Section 2.03 of the Credit Agreement.
2. The Designor makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto and
(ii) the financial condition of any Borrower or the performance or observance by
any Borrower of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto.
3. The Designee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is a Designated Bidder; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
4. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Agent for acceptance and recording by the
Agent. The effective date for this Designation Agreement (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on the signature page hereto.
5. Upon such acceptance and recording by the Agent, as of the Effective Date,
the Designee shall be a party to the Credit Agreement with a right to make
Competitive Bid Advances as a Lender pursuant to Section 2.03 of the Credit
Agreement and the rights and obligations of a Lender related thereto.
6. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
Five Year Credit Agreement

 

-1-



--------------------------------------------------------------------------------



 



7. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by telecopier shall be effective as
delivery of a manually executed counterpart of this Designation Agreement.
IN WITNESS WHEREOF, the Designor and the Designee have caused this Designation
Agreement to be executed by their officers thereunto duly authorized as of the
date first above written.

     
Effective Date*:
                      , 201__

                  [NAME OF DESIGNOR],
as Designor    
 
           
 
  By:        
 
     
 
Title:    
 
                [NAME OF DESIGNEE],
as Designee    
 
           
 
  By:        
 
           
 
      Title:    
 
                Applicable Lending Office (and address for notices):    
 
      [Address]    

Accepted this  _____  day
of                     , 201_

          CITIBANK, N.A., as Agent    
 
       
By:
       
 
  Title:    
 
          [Approved this                      day of                     , 201_
   
 
        GOODRICH CORPORATION    
 
       
By:
    ]  
 
 
 
Title:    

 

      *  
This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Agent.

Five Year Credit Agreement

 

-2-



--------------------------------------------------------------------------------



 



         
By:
    ]  
 
 
 
Title:    

Five Year Credit Agreement

 

-3-



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF DESIGNATION LETTER
[Date]
To each of the Lenders parties
to the Credit Agreement dated
as of May 20, 2011
among Goodrich Corporation,
said Lenders and Citicorp USA, Inc.,
as Agent for said Lenders, and
to Citicorp USA, Inc., as Agent
Ladies and Gentlemen:
Reference is made to the Five Year Credit Agreement, dated as of May 20, 2011
(the “Credit Agreement”), among Goodrich Corporation (the “Company”), the
Lenders parties thereto, Citibank, N.A., as Agent for said Lenders. Terms
defined in the Credit Agreement are used herein as therein defined.
Please be advised that the Company hereby designates the undersigned
wholly-owned Subsidiary,                     , a                      (the
“Designated Subsidiary”), as a “Designated Subsidiary” and a “Borrower” under
and for all purposes of the Credit Agreement.
The Designated Subsidiary, in consideration of the agreement of each Lender to
extend credit to it from time to time under, and on the terms and conditions set
forth in, the Credit Agreement does hereby assume each of the obligations
imposed upon a Designated Subsidiary and a Borrower under the Credit Agreement
and agrees to be bound by all of the terms and conditions of the Credit
Agreement. The Designated Subsidiary has, on the date hereof, delivered to the
Agent a properly completed and duly executed Revolving Credit Note, in
substantially the form of Exhibit A-1 to the Credit Agreement, payable to each
Lender that has made a request pursuant to Section 2.17 of the Credit Agreement.
In furtherance of the foregoing, the Designated Subsidiary hereby represents and
warrants to the Agent and each of the Lenders as follows:
1. The Designated Subsidiary is a Person duly organized, validly existing and,
to the extent such concept is applicable in the jurisdiction of organization of
the Designated Subsidiary, in good standing under the laws of
                    .
2. The execution, delivery and performance by the Designated Subsidiary of this
Designation Letter, the Credit Agreement and the Notes issued by the Designated
Subsidiary and the consummation of the transactions contemplated hereby and
thereby, are within the Designated Subsidiary’s powers, have been duly
authorized by all necessary action (including, without limitation, all necessary
stockholders’ action), and do not contravene (a) the Designated Subsidiary’s
charter or by-laws (or similar organizational documents) or (b) law or any
contractual restriction binding on or affecting the Designated Subsidiary.
3. No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Designated
Subsidiary of this Designation Letter, the Credit Agreement or any of the Notes
issued by the Designated Subsidiary, or for the consummation of the transactions
contemplated hereby and thereby, except as have been obtained or made and are in
full force and effect.
Five Year Credit Agreement

 

-1-



--------------------------------------------------------------------------------



 



4. This Designation Letter has been, and each of the Notes issued by the
Designated Subsidiary when executed and delivered under the Credit Agreement
will have been, duly executed and delivered by the Designated Subsidiary. Each
of this Designation Letter and the Credit Agreement is, and each of the Notes
issued by the Designated Subsidiary when delivered under the Credit Agreement
will be, the legal, valid and binding obligation of the Designated Subsidiary,
enforceable against the Designated Subsidiary in accordance with their
respective terms.
5. There is no pending or threatened action, suit, investigation, litigation or
proceeding affecting the Designated Subsidiary or any of its Subsidiaries before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of this Designation Letter, the Credit
Agreement or any of the Notes issued by the Designated Subsidiary, or the
consummation of the transactions contemplated hereby and thereby.
6. The Designated Subsidiary is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance to the Designated Subsidiary will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock
The Designated Subsidiary hereby irrevocably appoints the Company as its
authorized agent to receive and deliver notices in accordance with
Section 9.02(e) of the Credit Agreement, and hereby irrevocably agrees that
(A) in the case of any notices delivered to the Company, on behalf of the
Designated Subsidiary, in accordance with Section 9.02(b) of the Credit
Agreement, the failure of the Company to give any notice referred to therein to
the Designated Subsidiary shall not impair or affect the validity of such notice
with respect thereto and (B) in the case of Notice of Borrowing or notice of
Conversion delivered pursuant to Section 2.09 of the Credit Agreement by the
Company, on behalf of the Designated Subsidiary, in accordance with
Section 9.02(e) of the Credit Agreement, the delivery of any such notice by the
Company, on behalf of the Designated Subsidiary, shall be binding on the
Designated Subsidiary to the same extent as if such notice had been executed and
delivered directly by the Designated Subsidiary.
The Designated Subsidiary hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York state
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary or for recognition or enforcement
of any judgment, and hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in any such New York State court or, to the extent permitted by applicable law,
in such federal court. The Designated Subsidiary hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any Lender or the Agent by registered or certified mail,
postage prepaid, to it at its address specified below its name on the signature
page hereto. The Designated Subsidiary hereby further agrees that service of
process in any such action or proceeding brought in any such New York State
court or in any such federal court may be made upon the Company at the address
referred to in Section 9.02 of the Credit Agreement, and the
Five Year Credit Agreement

 

-2-



--------------------------------------------------------------------------------



 



Designated Subsidiary hereby irrevocably appoints the Company as its authorized
agent to accept such service of process, and agrees that the failure of the
Company to give any notice of any such service to it shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. The Designated Subsidiary agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Designation Letter, the Credit Agreement or any
of the Notes issued by the Designated Subsidiary shall affect any right that any
party may otherwise have to serve legal process in any other manner permitted by
applicable law or to bring any action or proceeding relating to this Designation
Letter, the Credit Agreement or any such Note in the courts of any jurisdiction.
The Designated Subsidiary irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Designation Letter, the Credit Agreement or any of
the Notes issued by it in any New York state or federal court. The Designated
Subsidiary hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
To the extent that the Designated Subsidiary has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Designated Subsidiary hereby irrevocably waives such immunity in respect of its
obligations under this Designation Letter, the Credit Agreement or any of the
Notes issued by it.
The Designated Subsidiary hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Designation Letter, the Credit
Agreement or any of the Notes issued by it or the actions of the Agent or any
Lender in the negotiation, administration, performance or enforcement thereof.

                  Very truly yours,

GOODRICH CORPORATION    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                [THE DESIGNATED SUBSIDIARY]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
      Address:    

Five Year Credit Agreement

 

-3-



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to as of the date first above written:    
 
        CITIBANK, N.A., as Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Five Year Credit Agreement

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT F-1 — FORM OF
OPINION OF GENERAL
COUNSEL FOR THE COMPANY
To be delivered separately.
Five Year Credit Agreement

 

-1-



--------------------------------------------------------------------------------



 



EXHIBIT F-2 — FORM OF
OPINION OF MOORE & VAN ALLEN PLLC
To be delivered separately.
Five Year Credit Agreement

 

-1-



--------------------------------------------------------------------------------



 



EXECUTION COPY
FIVE YEAR CREDIT AGREEMENT
Dated as of May 20, 2011
Among
GOODRICH CORPORATION
as Company
and
THE INITIAL LENDERS NAMED HEREIN
as Lenders
and
CITIBANK, N.A.
as Agent
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
BANK OF AMERICA, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION
And
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Documentation Agent
and
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Book Managers
Five Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
         
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    18  
SECTION 1.03. Accounting Terms
    18  
 
       
ARTICLE II
         
SECTION 2.01. The Revolving Credit Advances and Letters of Credit
    18  
SECTION 2.02. Making the Revolving Credit Advances
    19  
SECTION 2.03. The Competitive Bid Advances
    21  
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit
    25  
SECTION 2.05. Fees
    27  
SECTION 2.06. Optional Termination or Reduction of the Commitments
    27  
SECTION 2.07. Repayment of Revolving Credit Advances
    28  
SECTION 2.08. Interest on Revolving Credit Advances
    28  
SECTION 2.09. Interest Rate Determination
    29  
SECTION 2.10. Optional Conversion of Revolving Credit Advances
    31  
SECTION 2.11. Prepayments of Revolving Credit Advances
    31  
SECTION 2.12. Increased Costs; Reserve Percentages
    32  
SECTION 2.13. Illegality
    34  
SECTION 2.14. Payments and Computations
    34  
SECTION 2.15. Taxes
    36  
SECTION 2.16. Sharing of Payments, Etc.
    38  
SECTION 2.17. Evidence of Debt
    38  
SECTION 2.18. Use of Proceeds
    39  

Five Year Credit Agreement

 

i



--------------------------------------------------------------------------------



 



         
SECTION 2.19. Increase in the Aggregate Commitments
    39  
SECTION 2.20. Extension of Termination Date
    41  
SECTION 2.21. Defaulting Lenders
    42  
SECTION 2.22. Mitigation Obligations; Replacement of Lenders
    44  
 
       
ARTICLE III
         
SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03
    45  
SECTION 3.02. Conditions Precedent to Initial Borrowing of Each Designated
Subsidiary
    46  
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Letter of
Credit Issuance, Commitment Increase and Extension Date
    47  
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing
    49  
SECTION 3.05. Determinations Under Section 3.01
    48  
 
       
ARTICLE IV
         
SECTION 4.01. Representations and Warranties of the Company
    48  
 
       
ARTICLE V
         
SECTION 5.01. Covenants
    52  
 
       
ARTICLE VI
         
SECTION 6.01. Events of Default
    57  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    59  
 
       
ARTICLE VII
    60    
SECTION 7.01. Guaranty
    60  
SECTION 7.02. Guaranty Absolute
    60  
SECTION 7.03. Waivers and Acknowledgments
    61  
SECTION 7.04. Subrogation
    62  
SECTION 7.05. Continuing Guaranty; Assignments
    62  

Five Year Credit Agreement

 

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VIII
         
SECTION 8.01. Appointment and Authority
    62  
SECTION 8.02. Rights as a Lender
    63  
SECTION 8.03. Exculpatory Provisions
    63  
SECTION 8.04. Reliance by Agent
    64  
SECTION 8.05. Indemnification
    64  
SECTION 8.06. Delegation of Duties
    65  
SECTION 8.07. Resignation of Agent
    65  
SECTION 8.08. Non-Reliance on Agent and Other Lenders
    66  
SECTION 8.09. No Other Duties, etc
    66  
 
       
ARTICLE IX
         
SECTION 9.01. Amendments, Etc.
    66  
SECTION 9.02. Notices, Etc.
    67  
SECTION 9.03. No Waiver; Remedies
    69  
SECTION 9.04. Costs and Expenses
    69  
SECTION 9.05. Binding Effect
    70  
SECTION 9.06. Assignments, Designations and Participations
    70  
SECTION 9.07. Confidentiality
    75  
SECTION 9.08. Governing Law
    75  
SECTION 9.09. Execution in Counterparts
    75  
SECTION 9.10. Judgment
    75  
SECTION 9.11. Jurisdiction, Etc.
    76  
SECTION 9.12. Designated Subsidiaries
    77  
SECTION 9.13. No Liability of the Issuing Banks
    78  
SECTION 9.14. Patriot Act Notice
    78  
SECTION 9.15. Right of Setoff
    79  
SECTION 9.16. Electronic Execution of Assignments and Certain Other Documents
    79  
SECTION 9.17. Waiver of Jury Trial
    1  

Five Year Credit Agreement

 

iii



--------------------------------------------------------------------------------



 



Schedules
Schedule I — Commitments
Schedule 2.01(b) — Existing Letters of Credit
Exhibits

         
Exhibit A-1
  -   Form of Revolving Credit Note
 
       
Exhibit A-2
  -   Form of Competitive Bid Note
 
       
Exhibit B-1
  -   Form of Notice of Revolving Credit Borrowing
 
       
Exhibit B-2
  -   Form of Notice of Competitive Bid Borrowing
 
       
Exhibit C
  -   Form of Assignment and Assumption
 
       
Exhibit D
  -   Form of Designation Agreement
 
       
Exhibit E
  -   Form of Designation Letter
 
       
Exhibit F-1
  -   Form of Opinion of General Counsel for the Company
 
       
Exhibit F-2
  -   Form of Opinion of Moore & Van Allen PLLC

Five Year Credit Agreement

 

iv